 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.45
 
 




 


 
AIR COMMERCIAL REAL ESTATE ASSOCIATION
 
STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE- NET
 


1.        Basic Provisions ("Basic Provisions)
 
1.1        Parties: This Lease (Lease}, dated for reference purposes only
February 22, 2012                                                          
 
 
is made by and between FR National Life, LLC, a Delaware limited liability
company
                                                                          

 
 
                                                                                                                                                                                                (“Lessor”)

 
 
and PhotoMedex, Inc. , a Nevada
corporation                                                                                                                                         

 
 
                                                                                                                                                                                                                  

 
 
                                                                                                                                                
("Lessee"), (collectively the “Parties”, or individually a “Party”).
1.2(a)Premises:  That certain portion of the Project (as defined below),
Including all Improvements therewith or to be provided by Lessor under the terms
of this Lease, commonly known by the street address of 2375 Camino Vida Roble,
Suite C          located in the city of Carlsbad, County of San Diego, State of
California with zip code  92011, as outlined on Exhibit A     attached hereto
("Premises") and generally described as (described briefly the nature of the
Premises): a multi-tenant single level tilt-up building approximately 3,320
square feet of an approximately 15,920 square foot    building within Camino
Corporate Center                                        .  In addition to
Lessee's rights to use and occupy the Premises as hereinafter specified, Lessee
shall have non-exclusive rights to any utility raceways of the building
containing the Premises ("Building) and to the common Areas (as defined In
Paragraph 2.7 below) but shall not: have any rights to the roof or exterior
walls of the Building or to any other buildings In the Project.  The Premises,
the Building, the Common Areas, the land upon which they are located, along with
all other buildings and improvements thereon, are herein collectively referred
to as the "Project" (See also Paragraph 2)

    1.2(b)    Parking: three (3) per 1,000 RSF unreserved vehicle parking
spaces. (See also Paragraph 2.6)
    1.3         Term: Three   (3)   years and  Zero (0)   months (''Original
Term.")
    commencing June 15
2012                                                          ("Commencement
Date") and ending September 30,
2015                                                  
    (“Expiration Date”).  (See also Paragraph 3)
    1.4         Early Possession: If the Premises are available Lessee may have
non-exclusive possession of the Premises commencing
        
N/A                                                                                                      
(“Early Possession Date”)
   (See also Paragraphs 3.2 and 3.3)
   1.5      Base Rent $ 2,822.00  per month ("Base Rent, payable on the, first
                                                   day of each month commencing
June
15  2012                                                                                                                          (See
also Paragraph 4)
þ  lf this box is checked, there are provisions In the Lease for the Base Rent
to be adjusted. See Paragraph Rider Paragraph 2
        1.6        Lessee’s share of Common Area operating Expenses:     twenty
one percent (21      %) (Lessee's Share);
   In the event that the size of the Premises and or the Project are modified
during the term of this Lease, Lessor shall recalculate Lessee’s Share to
reflect such modification.
        1. 7        Base Rent and Other Monies Paid Upon Execution:
    (a)    Base Rent  $2,822.00                                              for
the period June 15, 2012  -  July 14,
2012                                                        ,
    (b)    Common Area Operating
Expenses:  $973.87                                                                                        for
the period 6/15/12 - 7/14/12                                   ,
    (c)    Security Deposit: $2,822.00              (“Security Deposit")  (See
also Paragraph 5),
    (d)    Other $____________________  for 
________________________________________________________________________________    



    (e)    Total Due Upon execution of this Lease: $
6,617.87                                                                                                   
1.8        Agreed Use:   general office, warehouse, manufacturing and
laboratories for bio-medical products.                       (See also Paragraph
6)
1.9        Insuring Party.  Lessor is the “Insuring Party".  (See also Paragraph
8)
1.10      Real Estate Brokers: (See also Paragraph 15 and 25)
      (a)    Representation: The following real estate brokers (“the Brokers”)
and brokerage relationships exist in this transaction
(check applicable boxes):
þ 
Cassidy Turley BRE   Commercial  (Abramson)______________________________
Represents Lessor exclusively (“Lessor’s Broker”),

 
o 
_________________________________________________________________ Represents
Lessor exclusively (“Lessor’s Broker”),

 
o 
_______________________________________________________________ Represents both
Lessor and Lessee (“Dual Agency”)

 
(b)         Payment to Brokers Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Brokers for the brokerage services rendered by
the Brokers the fee agreed to in the attached a separate written agreement or if
no
 such agreement is attached, the sum of ________________ or ______________% of
the total Base Rent payable for the Original Term, the sum of __________  or
_______ of the total Base Rent payable during any period of time that the
Lessee occupies the Premises subsequent to the Original Term, and/or the sum of
________________ or _______________% of the purchase price in the event that the
Lessee or anyone affiliated with Lessee acquires from Lessor any
rights to the Premises.
    1.11     Guarantor; the obligations of the Lessee under this Lease are to be
guaranteed by     (“Guarantor”) (See also Paragraph 37)
    1 12     Attachments.  Attached hereto are the following, all of which
constitute a part of the Lease.
o 
  

 
o 
a site plan depicting the Premises,
______________________________________________________________________________

 
o 
a site plan depicting the Project,

 

 



PAGE 1 OF 17
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
     
 


 
o 
a current set of the Rules and Regulations for the Project;

 
o 
current set of the Rules and Regulations adopted by the owners’ association;

 
o 
a Work Letter;

 
o 
other (specifiy); Rider, Exhibit A
__________________________________________________________________________________________________________

 
 
2.        Premises.
    2.1       Letting.  Lessor hereby leases to Lessee, and Lessee hereby leases
from Lessor, the Premises, for the term at the rental, and upon all of the
terms, covenants and conditions set forth in this Lease.  While the approximate
square footage of the Premises may have been used in the marketing of the
Premises for purposes of comparison, the Base Rent stated herein is NOT tied to
square footage and is not subject to adjustment should the actual size be
determined to be different.   NOTE: Lessee is advised to verify the actual site
prior to executing this lease.
    2.2        Condition.  Lessor shall deliver that portion of the Premises
contained within the Building (“Unit”) to Lessee broom clean and free of debris
on the Commencement Date or the Early Possession Date, whichever first occurs
(“Start Date”), and, so long as the required service contracts described in
Paragraph 7.1(b) below are obtained by Lessee and in effect within the thirty
days following the Start Date, warrants that the existing electrical, plumbing,
fire sprinkler, lighting, heating, ventilation and air conditioning systems
(“HVAC”'), loading doors, sump pumps, if any, and all other such elements in the
Unit, other than those constructed by Lessee, shall be in good operating
condition on said date, that the structural elements of the roof bearing walls
and foundation of the Unit shall be free of material defects, and that the Unit
does not contain hazardous levels of any mold or fungi defined as toxic under
the applicable state or federal law.  If a non-compliance with such warranty
exists as of the Start Date, or if one of such systems or elements should
malfunction or fail within the appropriate warranty period.  Lessor shall, as
Lessor’s sole obligation with respect to such matter, except as otherwise
provided in this Lease, promptly after receipt of written notice from Lessee
setting forth with specificity the nature and extent of such non-compliance,
malfunction, or failure, rectify same at Lessor’s expense.  The warranty periods
shall be as follows: (i) 6 months as to the HVAC systems, and (ii) 30 days as to
the remaining systems and other elements of the Unit.  If Lessee does not give
Lessor the required notice within the appropriate warranty period, correction of
any such non-compliance, malfunction or failure shall be the obligation of
Lessee at Lessee’s sole cost and expense (except for the repairs to the fire
sprinkler systems, roof, foundations, and/or bearing walls – see Paragraph
7).  Lessee hereby waives all rights under the provisions of Section 1941 and
1942 of the California Civil Code to (i) cause the Lessor to make any
replacements or repairs or take other actions in relation to the Premises, (ii)
make replacements or repairs or take other actions at Lessor’s expense or (iii)
vacate the Premises.
    2.3        Compliance.  Lessor warrants that to the best of its knowledge
the improvements on the Premises and the Common Areas comply with the building
codes that were in effect at the time that each such improvement, or portion
thereof, was constructed, and also with all applicable laws, covenants or
restrictions of record, regulations, and ordinances in effect on the Start Date
(“Applicable Requirements”).  Said warranty does not apply to the use to which
Lessee will put the Premises, modifications which may be required by the
Americans with Disabilities Act or any similar laws as a result of Lessee’s use
(see Paragraph 49), or to any Alterations or Utilities Installations (as defined
in Paragraph 7.3 (all) made or to be made by Lessee. (as defined In Paragraph
7.3(a)) made or to be made by Lessee.  NOTE; Lessee Is responsible for
determining whether or not the Applicable Requirements and especially the zoning
are appropriate for Lessee’s Intended use, and acknowledges that past uses of
the Premises may no longer be allowed.  If the Premises do not comply with said
warranty, Lessor shall, except as otherwise provided, promptly alter receipt of
written notice from Lessee setting forth with specificity the nature and extent
of such non-compliance, rectify the same at Lessor’s expense.  If Lessee does
not give Lessor written notice of a non-compliance with this warranty within 6
months following the Start Date, correction of that non-compliance shall be the
obligation of the Lessee at Lessee’s sole cost and expense.  If the Applicable
Requirements are hereafter changed so as to require during the term of this
Lease the construction of an addition to or an alteration of the Unit, Premises
and/or Building, the remediation of any Hazardous Substance, or the
reinforcement or other physical modification of the Unit, Premises and/or
Building (“Capital Expenditure”), Lessor and Lessee shall allocate the cost of
such work as follows:
        (a)   Subject to Paragraph 2.3(c) below, if such Capital Expenditures
are required as a result of the specific and unique use of the Premises by
Lessee as compared with uses by tenants in general, Lessee shall be fully
responsible for the cost thereof, provided, however that if such Capital
Expenditure is required during the last 2 years of this Lease and the cost
thereof exceeds 6 month’s Base Rent, Lessee may instead terminate this Lease
unless Lessor notifies Lessee, in writing, within 10 days after receipt of
Lessee’s termination notice that Lessor has elected to pay the difference
between the actual cost thereof and the amount equal to 6 month’s Base Rent.  If
Lessee elects termination, Lessee shall immediately cease the use of the
Premises which requires such Capital Expenditure and deliver to Lessor written
notice specifying a termination date at least 90 days thereafter.  Such
termination date shall, however, in no event be earlier than the last day that
Lessee could legally utilize the Premises without commencing such Capital
Expenditure.
        (b)   If such Capital Expenditure is not the result of the specific: and
unique use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor shall pay for such Capital Expenditure and Lessee
shall only be obligated to pay, each month during the remainder of the term of
this Lease or any extension thereof, on the date that on which the Base Rent is
due, an amount equal to 1/144th of the portion of such costs reasonably
attributable to the Premises.  Lessee shall pay interest on the balance but may
prepay its obligation at any time.  If, however, such Capital Expenditure is
required during the last 2 years of this Lease or if Lessor reasonably
determines that it is not economically feasible to pay its share thereof, Lessor
shall have the option to terminate this Lease upon 90 days prior written notice
to Lessee unless Lessee notifies Lessor, in writing, within 10 days after
receipt of Lessor’s termination notice that Lessee will pay for such Capital
Expenditure.  If Lessor does not elect to terminate, and fails to tender its
share of any such Capital Expenditure, Lessee may advance such funds and deduct
same, with interest, from Rent until Lessor’s share of such costs have been
fully paid.  If Lessee is unable to finance Lessor’s share, or if the balance of
the Rent due and payable for the remainder of this Lease is not sufficient to
fully reimburse Lessee on an offset basis, Lessee shall have the right to
terminate this Lease upon 30 days written notice to Lessor.
        (c)   Notwithstanding the above, the provisions concerning Capital
Expenditures are intended to apply only to non-voluntary, unexpected, and new
Applicable Requirements.  If the Capital Expenditures are instead triggered by
Lessee as a result of an actual or proposed change in use, change in intensity
of use, or modification to the Premises then, and in that event, Lessee shall
either, (i) immediately cease such changed use or intensity of use and/or take
such other steps as may be necessary to eliminate the requirement for such
Capital Expenditure, or (ii) complete such Capital Expenditure at its own
expense. Lessee shall not have any right to terminate this Lease.
    2.4           Acknowledgements. Lessee acknowledges that  (a) it has been
given an opportunity to inspect and measure the Premises, (b) It has been
advised by Lessor and/or Brokers to satisfy itself with respect to the size and
condition of the Premises (including but not limited to the electrical , HVAC
and fire sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Lessee’s intended use, (c) Lessee has made such investigation as
it deems necessary with reference to such matters and assumes all responsibility
therefore as the same relate to its occupancy of the Premises, (d) it is not
relying on any representation as to the size of the Premises made by Brokers or
Lessor, (e) the square footage of the Premises was not material to Lessee’s
decision to lease the Premises and pay the Rent stated herein, and (f) neither
Lessor, Lessor’s agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease.  In addition, Lessor acknowledges that (i) Brokers have
made no representations,
 
 
 
 
 
 
 
  

 
PAGE 2 OF 17



___________
____________
___________
       ______________
INITIALS



 
 

--------------------------------------------------------------------------------

 
      
    
 
promises or warranties concerning Lessee's ability to honor the Lease or
suitability to occupy the Premises, and (i) it is Lessor’s sole responsibility
to investigate the financial capability and/or suitability of all proposed
tenants.
 
  2.5         Lessee as Prior Owner/Occupant.  The warranties made by Lessor in
Paragraph 2 shall be of no force or effect if immediately prior to the Start
Date Lessee was the owner or occupant of the Premises.  In such event, Lessee
shall be responsible for any necessary corrective work.
 2.6         Vehicle Parking.  Lessee shall be entitled to use the number of
parking spaces specified in Paragraph 1.2(b) on those portions of the Common
Areas designated from time to time by Lessor for parking.  Lessee shall not use
more parking spaces than said number.  Said parking spaces shall be used for
parking by vehicles no larger than full size passenger automobiles or pickup
trucks, herein called “Permitted Size Vehicles.” Lessor may regulate the loading
and unloading of vehicles by adopting Rules and Regulations as provided in
Paragraph 2.9.  No vehicles other than Permitted Size Vehicles may be parked in
the Common Area without the prior written permission of Lessor.  In addition:
    (a)  Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee’s employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.
    (b)  Lessee shall not service or store any vehicles in the Common Areas.
    (c)  If Lessee permits or allows any of the prohibited activities described
in this Paragraph 2.6, then Lessor shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
     2.7         Common Areas·Definition.  The term "Common Areas" is defined as
all areas and facilities outside the Premises and within the exterior boundary
line of the Project and interior utility raceways and installations within the
Unit that are provided and designated by the Lessor from time to time for the
general non-exclusive use of Lessor, Lessee and other tenants of the Project and
their respective employees, suppliers, shippers, customers, contractors and
invitees, including parking areas, loading and unloading areas, trash areas,
roadways, walkways, driveways and landscaped areas.
     2.8         Common Areas·- Lessee's Rights.  Lessor grants to Lessee, for
the benefit of Lessee and its employees, suppliers, shippers, contractors,
customers and invitees, during the term of this lease, the non-exclusive right
to use, in common with others entitled to such use. The Common Areas as they
exist from time to time, subject to any rights, powers, and privileges reserved
by Lessor under the terms hereof or under the terms of any rules and regulations
or restrictions governing the use of the Project.  Under no circumstances shall
the right herein granted to use the Common Areas be deemed to include the right
to store any property, temporarily or permanently, in the Common Areas.  Any
such storage shall be permitted only by the prior written consent of Lessor or
Lessor's designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the right
without notice, in addition to such other rights and remedies that it may have,
to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
     2.9         Common Areas Rules and Regulations.  Lessor or such other
person{s) as Lessor may appoint shall have the exclusive control and  management
of the Common Areas and shall have the right, from time to time, to establish,
modify, amend and enforce reasonable rules and regulations ("Rules and
Regulations") for the management, safety, care, and cleanliness of the grounds,
the parking and unloading of vehicles and the preservation of good order, as
well as for the convenience of other occupants or tenants of the Building and
the Project and their invitees.  Lessee agrees to abide by and conform to all
such Rules and Regulations, and shall use its best efforts to cause its
employees, suppliers, shippers, customers, contractors and invitees to so abide
and conform.  Lessor shall not be responsible to Lessee for the non-compliance
with said Rules and Regulations by other tenants of the Project.
     2.10           Common Areas·- Changes.  Lessors shall have the right, in
Lessor’s sole discretion, from time to time:
    (a)  To make changes to the Common Areas, including, without limitation,
changes in the location, size, shape and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscaped areas, walkways and utility raceways;
      (b)  To close temporarily any of the Common Areas for maintenance purposes
so long as reasonable access to the Premises remains available;
    (c)  To designate other land outside the boundaries of the Project to be a
part of the Common Areas;
    (d)  To add additional buildings and improvements to the Common Areas;
    (e)  To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Project, or any portion thereof, and
      (f)   To do and perform such other acts and make such other changes in, to
or with respect to the Common Areas and Project as Lessor may, in the exercise
of sound business judgment, deem to be appropriate.
3.       Term.
  3.1         Term. The Commencement Date, Expiration Date end Original Term of
this Lease are as specified In Paragraph 1.3.
  3.2         Early Possession.  Any provision herein granting Lessee Early
Possession of the Premises is subject to and conditioned upon the Premises being
available or such possession prior to the Commencement Date.  Any grant of Early
Possession only conveys a non-exclusive right to occupy the Premises. If Lessee
totally or partially occupies the Premises prior to the Commencement Date, the
obligation to pay Base Rent shall be abated for the period of such Early
Possession.  All other terms of this lease (including but not limited to the
obligations to pay Lessee’s Share of Common Area Operating Expenses, Real
Property Taxes and Insurance premiums and to maintain the Premises) shall be in
effect during such period. ny such Early Possession shall not affect the
Expiration Date.
  3.3         Delay In Possession. Lessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises to Lessee by the
Commencement Date.  If, despite said efforts, Lessor is unable to deliver
possession by such date, Lessor shall not be subject to any liability therefore,
nor shall such failure affect the validity of this Lease or change the
Expiration Date.  Lessee shall not, however, be obligated to pay Rent or perform
its other obligations until Lessor delivers possession of the premises and any
period of rent abatement that Less would otherwise have enjoyed shall run from
the date of delivery of possession and continue for a period equal to what
Lessee would otherwise have enjoyed under the terms hereof, but minus any days
of delay caused by the acts or omissions of Lessee. If possession is not
delivered in 60 days after the Commencement Date, as the same may be extended
under the terms of any Work Letter executed by Parties, Lessee may, at its
option, by notice in writing within 10 days after the end of such 60 day period,
cancel this Lease.  In which event the Parties shall be discharged from all
obligations hereunder.  If such written notice is not received by Lessor within
said 10 day period, Lessee's right to cancel shall terminate.  If possession of
the Premises Is not delivered within 120 days after the Commencement Date, this
Lease shall terminate unless other agreements are reached between Lessor and
Lessee, in writing.  Lessee shall cooperate promptly and in good faith with
Lessor in the completion of Lessor’s Work, including, but not limited to, the
selection of materials.  Any delay caused by Lessee shall not count as a delay
in delivering possession of the Premises to Lessee.
  3.4         Lessee Compliance.  Lessor shall not be required to tender
possession of the Premises to Lessee until Lessee complies with its obligation
to provide evidence of insurance (Paragraph 8.5).  Pending delivery of such
evidence, Lessee shall be required to perform all of its
 
 




PAGE 3 OF 17


 

___________
____________
___________
       ______________
INITIALS



 
 

--------------------------------------------------------------------------------

 



 
 
Obligations under this Lease from and after the start Date, including the
payment of Rent, notwithstanding Lessor’s election to withhold possession
pending receipt of such evidence of insurance.  Further, if Lessee is required
to perform any other conditions prior to or concurrent with the Start Date, the
Start Date shall occur but Lessor may elect to withhold possession until such
conditions are satisfied.
 
4.       Rent
    4.1        Rent Defined.  All monetary obligations of Lessee to Lessor under
the terms of this Lease (except for the security Deposit) are deemed to be rent
("Rent”).
    4.2        Common Area Operating Expenses.  Lessee shall pay to Lessor
during the term hereof, in addition to the Base Rent, Lessee’s Share (as
specified In Paragraph 1.6) of all Common Area Operating Expenses, as
hereinafter defined, during each calendar year of the term of this Lease, in
accordance with the following provisions:
                (a)    "Common Area Operating Expenses" are defined, for
purposes of this lease, as all costs incurred by Lessor relating to the
ownership and operation of the Project, including, but not limited to, the
following:
(i)       The operation, repair and maintenance, in neat, clean, good order and
condition, and if necessary the replacement of the following:
(aa)    The  Common Areas and  Common Area Improvements, including parking
areas, loading and unloading areas, trash areas, roadways, parkways, walkways,
driveways, landscaped areas, bumpers, irrigation systems, Common Area lighting
facilities, fences and gates, elevators, roofs, exterior walls of the buildings,
building systems and roof drainage systems.
(bb)    Exterior signs and any tenant directories.
(cc)    Any fire sprinkler systems.
(dd)    AIl other areas and improvements that are within the exterior boundaries
of the Project but outside of the Premises and or any other space occupied by a
tenant.
    (ii)      The cost of water, gas, electricity and telephone to service the
Common Areas and any utilities not separately metered.
(iii)     The cost of trash disposal, pest control services, property
management, security services, owners association dues and fees, the cost to
repaint the structures and the cost of any environmental inspections.
(iv)     Reserves set aside for maintenance, repair and/or replacement of Common
Area Improvements and equipment.
(v)      Real Property Taxes (as define, in Paragraph 10).
(vi)     The cost of the premiums for the Insurance maintenance by Lessor
pursuant to Paragraph 6.
(vii)    Any deductible portion of an insured loss concerning the Building or
the Common Areas.
(viii)   Auditors’, accountants’ and attorneys’ fees and costs related to the
operation, maintenance, repair and replacement of the Project.
(ix)      The cost of any capital improvement to the Building or the Project not
covered under the provisions of Paragraph 23 provided, however, that Lessor
shall allocate the cost of any such capital improvement over a 12 year period
and Lessee shall not be required to pay more than Lessee’s Share of 1/144th of
the cost of such capital improvement in any given month.
(x)       Management fee equal to three percent (3%) of Base Rent.
(xi)      The cost of any other service to be provided by Lessor that are stated
elsewhere in this lease to be a Common Area Operating Expense.   
(b)   Any Common Area Operating Expenses and Real Property Taxes that are
specifically attributable to the Unit, the Building or to any other building In
the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such Unit, Building, or other building. However, any
Common Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Lessor to all
buildings in the Project.
(c)           The inclusion of the improvements, facilities and services set
forth in Subparagraph 4.2(a) shall not be deemed to impose an obligation upon
Lessor to either have said improvements or facilities or to provide those
services unless the Project already has the same, Lessor already provides the
services, or Lessor has agreed elsewhere in this Lease to provide the same or
some of them.
(d)          Lessee's Share of Common Area Operating Expenses is payable monthly
on the same day as the Base Rent is due hereunder. The amount of such payments
shall be based on Lessor's estimate of the annual Common Area Operating Expenses
within 60 days after written request (but not more than once each year) Lessor
shall deliver to Lessee a reasonably detailed statement showing Lessee's Share
of the actual Common Area Operating Expenses for the preceding year.  If
Lessee's payments during such year exceed Lessee's Share, Lessor shall credit
the amount of such overpayment against Lessee's future payments.  If Lessee's
payments during such year were less than Lessee’s Share, Lessee shall pay to
Lessor the amount of the deficiency within 10 days after delivery by Lessor to
Lessee of the statement.
(e)           Common Area Operating Expenses shall not include any expenses paid
by any tenant directly to third parties, or as to which Lessor is otherwise
reimbursed by any third party, other tenant, or insurance proceeds.
4.3        Payment.  Lessee shall cause payment of Rent to be received by Lessor
in lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which it is due.
All monetary amounts shall be rounded to the nearest whole dollar.  In the event
that any Invoice prepared by Lessor is Inaccurate such inaccuracy shall not
constitute a waiver and Lessee shall be obligated to pay the amount set forth in
this Lease.  Rent for any period during the term hereof which is for less than
one full calendar month shall be prorated based upon the actual number of days
of said month.  Payment of Rent shall be made to Lessor at the following address
if by mail: FR National Life, LLC, JP Morgan Chase, PO Box 100867. Pasadena,
CA  91189-0867, and if by overnight mail: JP Morgan Chase Bank, 2710 Media
Center Drive, Bldg. 6, Ste. 120, Los Angeles, CA  90065.  Attn:  FR National
Life its address stated herein or to such other persons or place as Lessor may
from time to time designate in writing.  Acceptance of a payment which is less
than the amount then due shall not be a waiver of Lessor’s rights to the balance
of such Rent, regardless of Lessor’s endorsement of any check so stating.  In
the event that any check, draft, or other instrument of payment given by Lessee
to Lessor is dishonored for any reason, Lessee agrees to pay to Lessor the sum
of $25 in addition to any Late Charge and Lessor, at its option, may require all
future Rent to paid by cashier’s check.  Payments will be applied first to
accrued late charges and attorney’s fees, second to accrued interest, then to
Base Rent and Common Area Operating Expenses, and any remaining amount to any
other outstanding charges or costs.  Lessee hereby waives the provisions of
Section 1950.7 of the California Civil Code.
5.       Security Deposit.  Lessee shall deposit with Lessor upon execution
hereof the Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease.  If Lessee fails to pay Rent, or otherwise
Defaults under this Lease, Lessor may use, apply or retain all or an portion of
said Security Deposit for the payment of any amount already due Lessor, for
Rents which will be due in the future, and or to reimburse for or compensate
Lessor for any liability, expense, loss or damage which Lessor may suffer or
incur by reason thereof.  If Lessor uses or applies all or any portion of the
Security Deposit, Lessee shall within 10 days after written request therefor
deposit monies with Lessor sufficient to restore said Security Deposit to the
full amount required by this Lease.  If the Base Rent increases during the term
of this Lease, Lessee shall, upon written request from Lessor, deposit
additional monies with Lessor so that the total amount of the Security Deposit
shall at all times bear the same proportion to the

 
















PAGE 4 OF 17



___________
____________
___________
       ______________
INITIALS



 
 

--------------------------------------------------------------------------------

 



 
 
Increased Base Rent as the initial Security Deposit bore to the initial Base
Rent.  Should the Agreed Use be amended to accommodate a material change in the
business of Lessee or to accommodate a sub lessee or assignee, Lessor shall have
the right to increase the Security Deposit to the extent necessary, in Lessor’s
reasonable judgment, to account for any increased wear and tear that the
Premises may suffer as a result thereof.  If a change in control of Lessee
occurs during this Lease and following such change the financial condition of
Lessee is, in Lessor’s reasonable judgment, significantly reduced, Lessee shall
deposit such additional monies with Lessor as shall be sufficient to cause the
Security Deposit to be at a commercially reasonable level based on such change
in financial condition.  Lessor shall not be required to keep the Security
Deposit separate from its general accounts.  Within 90 days after the expiration
or termination of this Lease, Lessor shall return that portion of the Security
Deposit not used or applied by Lessor.  No part of the Security Deposit shall be
considered to be held in trust, to bear interest or to be prepayment for any
monies to be paid by Lessee under this Lease.
6.        Use.
6.1       Use. Lessee shall use and occupy the Premises only for the Agreed Use,
or any other legal use which is reasonably comparable thereto, and for no other
purpose. Lessee shall not use or permit the use of the Premises in a manner that
is unlawful, creates damage, waste or a nuisance, or that disturbs occupants of
or causes damage to neighboring premises or properties.  Other than guide,
signal and seeing eye dogs, Lessee shall not keep or allow in the Premises any
pets, animals, birds, fish or reptiles.  Lessor shall not unreasonably withhold
or delay its consent to any written request for a modification of the Agreed
Use, so long as the same will not impair the structural integrity of the
Building or the mechanical or electrical systems therein, and/or is not
significantly more burdensome to the Project.  If Lessor elects to withhold
consent, Lessor shall within 7 days after such request give written notification
of same, which notice shall include an explanation of Lessor’s objections to the
change in the Agreed Use.
6.2        Hazardous Substances.
(a)        Reportable Uses Require Consent. The term “Hazardous Substance” as
used In this Lease shall mean any product, substance, or waste whose presence,
use, manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either (i)
potentially injurious to the public health, safety or welfare, the environment
or the Premises, (ii) regulated or monitored by any governmental authority, or
(ii) a basis for potential liability of Lessor to any governmental agency or
third party under any applicable statue or common law theory.  Hazardous
Substances shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, and/or crude oil of any products, by-products or fractions
thereof.  Lessee shall not engage in any activity in or on the Premises which
constitutes a Reportable Use of Hazardous Substances without the express prior
written consent of Lessor and timely compliance (at Lessee’s expense) with all
Applicable Requirements.  “Reportable Use” shall mean (i) the installation or
use of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation , or disposal of a Hazardous Substance that
requires a permit from, or with respect to which a report, notice, registration
or business plan is required to be filed with any governmental authority.,
and/or (iii) the presence at the Premises of a Hazardous Substance with respect
to which any Applicable  Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties.  Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use, ordinary office
supplies (copier toner, liquid paper, glue, etc.) and common household cleaning
materials, so long as such use is in compliance with all Applicable
Requirements, is not a Reportable Use, and does not expose the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Lessor to any liability therefore.  In addition, Lessor may condition its
consent to any Reportable Use upon receiving such additional assurances as
Lessor reasonably deems necessary to protect itself, the public the Premises
and/or the environment against damage, contamination, injury and/or liability,
therefor. In addition, Lessor may condition its consent to any Reportable Use
upon recognizing such additional assurances as Lessor reasonably deems necessary
to protect itself, the public, the Premises and/or the environment against
damage, contamination, injury and/or liability, including, but not limited to,
the installation (and removal on or before Lease expiration or termination) or
protective modifications (such as concrete encasements) and/or increasing the
Security Deposit.
(b)           Duty to Inform Lessor. If Lessee knows, or has reasonable cause to
believe, that a Hazardous Substance has come to be located in, on, under, or
about the Premises, other than as previously consented to by Lessor, Lessee
shall immediately give written notice of such fact to Lessor, and provide Lessor
with a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.
(c)        Lessee Remediation.  Lessee shall not cause or permit Hazardous
Substance to be spilled or released in, on under, or about the Premises
(including through the plumbing or sanitary sewer system) and shall promptly, at
Lessee’s expense, comply with all Applicable Requirements and take all
investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee, or any third party.
(d)        Lessee Indemnification.  Lessee shall Indemnify, defend and hold
Lessor, its agents, employees, lenders and ground lessor, if any,  harmless from
and against any and all loss of rents and/or damages, liabilities, judgments,
claims, expenses, penalties, and attorneys and consultants’ fees arising out of
or involving any Hazardous Substance brought onto the Premises by or for Lessee,
or any third party (provided, however, that Lessee shall have no liability under
this Lease with respect to underground migration of any Hazardous Substance
under the Premises from areas outside of the Project not caused or contributed
to by Lessee).  Lessee’s obligations shall include, but not be limited to, the
effects of any contamination or injury to person, property or the environment
created or suffered by Lessee, and the cost of investigation, removal,
remediation, restoration and/or abatement, and shall survive the expiration or
termination of this Lease.  No termination, cancellation or release agreement
entered into by Lessor and Lessee shall release Lessee from its obligations
under this Lease with respect to Hazardous Substances, unless specifically so
agreed by Lessor in writing at the time of such agreement.
(e)        Lessor indemnification.  Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which are suffered as a direct result of Hazardous Substances on
the Premises prior to Lessee taking possession or which are caused by the gross
negligence or willful misconduct of Lessor, its agents or employees, except to
the extent Lessee contributes to , or exacerbates the existence or condition of
the Hazardous Substances, Lessor’s obligations, as and when required by the
Applicable Requirements, shall include, but not be limited tom, the cost of
investigation, removal, remediation, restoration and/or abatement, and shall
survive the expiration or termination of this Lease.
(f)        Investigations and Remediations. Lessor shall retain the
responsibility and pay for any investigations or remediation measures required
by governmental entities having jurisdiction with respect to the existence of
Hazardous Substances on the Premise prior to the Lessee taking possession,
unless such remediation measure is required as a result of Lessee’s use
(including “Alterations”, as defined in paragraph 7.3(a) below) of the Premises,
or any act or omissions of Lessee that contributes to, or exacerbates, the
existence or condition of any Hazardous Substances in which event Lessee shall
be responsible for such payment.  Lessee shall cooperate fully in any such
activities at the request of Lessor, including allowing Lessor and Lessor’s
agents to have reasonable access to the Premises at reasonable times in order to
carry out Lessor’s investigative and remedial responsibilities.
(g) Lessor Termination Option. If a Hazardous Substance Condition (see Paragraph
D.1(e))  occurs during the term of this Lease, unless Lessee is legally
responsible therefor (in which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor’s rights under
Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor's option, either (i)
investigate and remediate such Hazardous Substance Condition, if required, as
soon as reasonably possible at
 


 


 


 


PAGE 5 0F 17

___________
____________
___________
       ______________
INITIALS



 
 

--------------------------------------------------------------------------------

 



 
 
Lessor's expense, in which event this Lease sha11 continue In full force and
effect, or (i) if the estimated cost to remediate such condition exceeds 12
times the then monthly Base Rent or $100,000 whichever is greater, give written
notice to Lessee, within 30 days after receipt by Lessor of knowledge of the
occurrence of such Hazardous Substance Condition, of Lessor’s desire to
terminate this Lease as of the date 60 days following the date of such
notice.  In the event Lessor elects to give a termination notice, Lessee may,
within 10 days thereafter, give written notice to Lessor of Lessee's commitment
to pay the amount by which the cost of the remediation of such Hazardous
Substance Condition exceeds an amount equal to 12 times the then monthly Base
Rent of $100,000 whichever is greater. Lessee shall provide Lessor with said
funds or satisfactory assurance thereof within 30 days following such
commitment.  In such event, this Lease shall continue in full force and effect,
and Lessor shall proceed to make such remediation as soon as reasonably possible
after the required funds are available.  If Lessee does not give such notice and
provide the required funds or assurance thereof, within the time provided, this
Lease shall terminate as of the date specified in Lessor’s notice of
termination.
6.3       Lessee's Compliance with the Applicable Requirements.  Except as
otherwise provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner to such Requirements, without regard to whether said
Requirements are now in effect or become effective after the Start Date.  Lessee
shall, within 10 days after receipt of Lessor’s written request, provide Lessor
with copies of all permits and other documents, and other information evidencing
Lessee’s compliance with any Applicable Requirements.  Likewise, Lessee shall
immediately give written notice to Lessor of: (i) any water damage to the
Premises and any suspected seepage, pooling, dampness or other condition
conducive to the production of mold; or (ii) any mustiness or other odors that
might indicate the presence of mold in the Premises.
6.4         Inspection Compliance. Lessor and Lessor’s "lender"" (as defined in
Paragraph 30) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable notice, for the purpose of inspecting the condition of the Premises
or for verifying compliance by Lessee with this Lease or as otherwise required
by law or to comply with applicable law.  The cost of any such inspections shall
be paid by Lessor, unless a violation of Applicable Requirements, or a Hazardous
Substance Condition (see Paragraph 9.1) is found to exist or be imminent, or the
inspection is requested or ordered by a governmental authority.  In such case,
Lessee shall upon request reimburse Lessor for the cost of such inspection, so
long as such inspection is reasonably related to the violation or
contamination.  In addition, Lessee shall provide copies of all relevant
material safety data sheets (MSDS) to Lessor within 10 days of the receipt of
written request therefor.
7.        Maintenance; Repairs, Utility Installations; Trade Fixtures and
Alterations.
7.1        Lessee's Obligations.
    (a)         In General.  Subject to the provisions of Paragraph 2.2
(Condition), 2.3 (Compliance), 6.3 (Lessee's Compliance with Applicable
Requirements), 7.2 (Lessor’s Obligations), 9 (Damage or Destruction), and 14
(Condemnation), Lessee shall, at Lessee's sole expense, keep the Premises,
Utility Installations (intended for Lessee’s exclusive use, no matter where
located), and Alterations in good order, condition and repair (whether or not
the portion of the Premises requiring repairs, or the means of repairing the
same, are reasonably or readily accessible to Lessee, and whether or not the
need for such repairs occurs as a result of Lessee’s use, any prior use, the
elements or the age of such portion of the Premises), including, but not limited
to, all equipment or facilities, such as plumbing, HVAC equipment, electrical,
lighting facilities, boilers, pressure vessels, fixtures, interior walls,
interior surfaces of exterior walls, ceilings, floors, windows, doors, plate
glass, and skylights but excluding any items which are the responsibility of
Lessor pursuant to Paragraph 7.2.  Lessee, in keeping the Premises in good
order, condition and repair, shall exercise and perform good maintenance
practices, specifically including the procurement and maintenance of the service
contracts required by Paragraph 7.1(b) below.  Lessee’s obligations shall
include restorations, replacements or renewals when necessary to keep the
premises and all improvements thereon or a part thereof in good order, condition
and state of repair.
(b)        Service Contracts.  Lessee shall, at Lessee's sole expense, procure
and maintain contracts, with copies to Lessor, in customary form and substance
for, and with contractors specializing and experienced in the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (i) HVAC equipment, (ii) boiler and pressure vessels, and (iii)
clarifiers. However, Lessor, reserves the right, upon notice to Lessee, to
procure and maintain any or all of such service contracts, and Lessee shall
reimburse Lessor, upon demand, for the cost thereof.
(c)        Failure to Perform. If Lessee fails to perform Lessee's obligations
under this Paragraph 7.1, Lessor may enter upon the Premises after 10 days’
prior written notice to Lessee (except in the case of an emergency, in which
case no notice shall be required), perform such obligations on Lessee's behalf,
and put the Premises in good order, condition and repair, and Lessee shall
promptly pay to Lessor a sum equal to 115% of the cost thereof.
(d)        Replacement Subject to Lessee's Indemnification of Lessor as set
forth in Paragraph 8.7 below, and  without relieving Lessee of liability
resulting from Lessee’s failure to exercise and perform good maintenance
practices, if an item described in Paragraph 7.1(b) cannot be repaired other
than at a cost which is in excess of 50% of the cost of replacing such item,
then such item shall be replaced by Lessor, and the cost thereof shall be
prorated between the Parties and Lessee shall only be obligated to pay, each
month during the remainder of the term of this Lease, on the date on which Base
Rent is due, an amount equal to the product of multiplying the cost of such
replacement by a fraction, the numerator of which is one, and the denominator of
which is 144 (i.e. 1/144th of the cost per month).  Lessee shall pay interest on
the unamortized balance but may prepay its obligation at any time.
7.2        Lessor's Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Common Area Operating Expenses), 6 (Use),
7.1 (Lessee’s Obligations), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor, subject to reimbursement pursuant to Paragraph 4.2, shall keep order,
condition, repair the foundations, exterior walls, structural condition of
interior bearing walls, exterior roof, fire sprinkler system, Common Area fire
alarm and or smoke detection systems, fire hydrants, parking lots, walkways,
parkways, driveways, landscaping, fences, signs and utility systems serving the
Common Areas and all parts thereof, as well as providing the services for which
there is a Common Area Operating Expense pursuant to Paragraph 4.2.  Lessor
shall not be obligated to paint the exterior or interior surfaces of exterior
walls nor shall Lessor be obligated to maintain, repair or replace windows,
doors or plate glass of the Premises.  Lessee expressly waives the benefit of
any statute now or hereafter in effect to the extent it is inconsistent with the
terms of this Lease.
7.3        Utility Installations; Trade Fixtures; Alterations.
(a)        Definitions.  The term "Utility Installations” refers to all floor
and window coverings, all and/or vacuum lines, power panels, electrical
distribution, security and fire protection systems, communication cabling ,
lighting fixtures, HVAC equipment, plumbing, and fencing in or on the
Premises.  The term “Trade Fixtures” shall mean Lessee’s machinery and equipment
that can be removed without doing material damage to the Premises.  The term
“Alterations” shall mean any modification of the improvements, other than
Utility Installations or Trade Fixtures, whether by addition or
deletion.  “Lessee Owned Alterations and/or Utility Installations” are defined
as Alterations and/or Utility Installations made by Lessee that are not yet
owned by Lessor pursuant to Paragraph 7.4(a)
(b)        Consent   Lessee shall not make any Alternations or Utility
installations to the Premises without Lessor’s prior written
 










PAGE 6 0F 17

___________
____________
___________
       ______________
INITIALS



 
 

--------------------------------------------------------------------------------

 



 
 
consent.  Lessee may, however, make non-structural Alterations or Utility
installations to the interior of the Premises (excluding the roof) without such
consent but upon notice to Lessor, as long as they are not visible from the
outside, do not involve puncturing, relocating or removing the roof or any
existing walls, will not affect the electrical, plumbing, HVAC, and/or the
safety systems, and the cumulative cost thereof during this Lease as extended
does not exceed a sum equal to 3 month’s Base Rent in the aggregate or a sum
equal to one month’s Base Rent in any one year.  Notwithstanding the foregoing,
Lessee shall not make or permit any roof penetrations and/or install anything on
the roof without the prior written approval of Lessor.  Lessor may, as a
precondition to granting such approval, require Lessee to utilize a contractor
chosen and/or approved by Lessor.  Any alterations or Utility Installations that
Lessee shall desire to make and which require the consent of the Lessor shall be
presented to Lessor in written form with detailed plans.  Consent shall be
deemed conditioned upon Lessee’s, (i) acquiring all applicable governmental
permits, (ii) furnishing Lessor with copies of both the permits and the plans
and specifications prior to commencement of the work, and (iii) compliance with
all conditions of said permits and other Applicable Requirements in a prompt and
expeditious manner.  Any Alterations or Utility Installations shall be performed
in a workmanlike manner with good and sufficient materials.  Lessee shall
promptly upon completion furnish Lessor with ?? plans and specifications.  For
work which costs an amount in excess of one month’s Base Rent, Lessor may
condition its consent upon Lessee providing a ? and completion bond in an amount
equal to 150% of the estimated cost of such Alteration or Utility Installation
and/or upon Lessee’s posting an additional Security Deposit with Lessor.
(c)         Liens; Bonds. Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic’s or
materialman’s lien against the Premises or any interest therein.  Lessee shall
give Lessor not less than 10 days’ notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility.  If Lessee shall contest the validity of any such lien,
claim or demand, then Lessee shall, at its sole expense defend and protect
itself, Lessor and the Premises against the same and shall pay and satisfy any
such adverse judgment that may be rendered thereon before the enforcement
thereof.  If Lessor shall require, Lessee shall furnish a surety bond in an
amount equal to 150% of the amount of such contested lien, claim or demand,
indemnifying Lessor against liability for the same.  If Lessor elects to
participate in any such action Lessee shall pay Lessor’s attorneys’ fees and
costs.
      7.4         Ownership; Removal; Surrender, and Restoration.
(a)        Ownership. Subject to Lessor's right to require removal or elect
ownership as hereinafter provided, all Alterations and Utility Installations
made by Lessee shall be the property of Lessee, but considered a part of the
Premises.  Lessor may, at any time, elect in writing to be the owner of all or
any specified part of the Lessee Owned Alterations and Utility
Installations.  Unless otherwise instructed per paragraph 7.4(b) hereof, all
Lessee Owned Alterations and Utility Installations shall, at the expiration or
termination of this lease, become the property of Lessor and be surrendered by
Lessee with the Premises.
(b)        Removal By delivery to Lessee of written notice from Lessor not
earlier than 90 and not later than 30 days prior to the end of the term of this
Lease, Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease.  Lessor
may require the removal at any time of all or any part of any Lessee Owned
Alterations or Utility Installations made without the required consent.
(c)        Surrender; Restoration.  Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear
excepted.  "Ordinary wear and tear" shall not include any damage or
deterioration that would have been prevented by good maintenance
practice.  Notwithstanding the foregoing, if this Lease is for 12 months or
less, then Lessee shall surrender the Premises in the same condition as
delivered to Lessee on the Start Date with No allowance for ordinary wear and
tear.  Lessee shall repair any damage occasioned by the installation,
maintenance or removal of Trade Fixtures.  Lessee owned Alterations and/or
Utility Installations, furnishings, and equipment as well as the removal of any
storage tank installed by or for Lessee.  Lessee shall also completely remove
from the Premises any and all Hazardous Substances brought onto the Premises by
or for Lessee, or any third party (except Hazardous Substances which were
deposited via underground migration from areas outside of the Project) even if
such removal would require Lessee to perform or pay for work that exceeds
statutory requirements.  Trade Fixtures shall remain the property of Lessee and
shall be removed by Lessee.  Any personal property of Lessee not removed on or
before the Expiration Date or any earlier termination date shall be deemed to
have been abandoned by Lessee and may be disposed of or retained by Lessor as
Lessor may desire.  The failure by Lessee to timely vacate the Premises pursuant
to this Paragraph 7.4 (c) without the express written consent of Lessor shall
constitute a holdover under the provisions of Paragraph 28 below.
8.        Insurance; Indemnity.
8.1        Payment of Premiums.  The cost of the premiums for the insurance
policies required to be carried by Lessor, pursuant to Paragraph 8.2(b), 8.3(a)
and 8.3(b), shall be a Common Area Operating Expense.  Premiums policy periods
commencing prior to, or extending beyond, the term of this Lease shall be
prorated to coincide with the corresponding Start Date or Expiration Date.
8.2        Liability Insurance.
(a)        Carried by Lessee.  Lessee shall obtain and keep in force a
Commercial General Liability policy of insurance protecting Lessee and Lessor as
an additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and alI areas appurtenant thereto.  Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
$2,000,000.  Lessee shall add Lessor as an additional insured by means of an
endorsement at least as broad as the Insurance Service Organization’s
“Additional Insured-Managers Of Lessors of Premises” Endorsement.  The policy
shall not contain any intra insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an “insured contract” for the performance of Lessee’s indemnity obligations
under this Lease.  The limits of said insurance shall not, however, limit the
liability of Lessee nor relieve Lessee of any obligation hereunder Lessee shall
provide an endorsement on its liability policies(ies) which provides that its
insurance shall be primary to and not contributory with any similar insurance
carried by Lessor, whose insurance shall be considered excess insurance only.
(b)        Carried by Lessor.  Lessor shall maintain liability insurance as
described in Paragraph 8.2(a). In addition to, and not in
lieu of, the insurance required to be maintained by Lessee.  Lessee shall not be
named as an additional insured therein.
8.3        Property insurance - ·Building, Improvements and Rental Value.
(a)        Building and Improvements.  Lessor shall obtain and keep in force a
policy or policies of insurance in the name of Lessor, with loss payable to
Lessor, any ground-lessor and to any lender insuring loss or damage to the
Premises.  The amount of such insurance shall be equal to the full insurable
replacement cost of the Premises, as the same shall exist from time to time, or
the amount required by any Lender, but in no event more than the commercially
reasonable and available insurable value thereof.  Lessee Owned Alterations and
Utility Installations, Trade Fixtures, and Lessee’s personal property shall be
insured by Lessee not by Lessor.  If the coverage is available and commercially
appropriate such policy or policies shall insure against all risks of direct
physical loss or damage (except the parts of flood and/or earthquake unless
required by a Lender), including coverage for debris removal and the enforcement
of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss.  Said policy or policies shall also contain an agreed valuation
provision in lieu of any coinsurance clause, waiver of subrogation, and
inflation guard protection causing an increase in the annual property insurance
coverage amount by a factor of not less than the adjusted U.S. Department of
Labor Consumer Price Index for all Urban Consumers for the city nearest to where
 




PAGE 7 0F 17

___________
____________
___________
       ______________
INITIALS



 
 

--------------------------------------------------------------------------------

 



 
 
the Premises are located.  If such insurance coverage has a deductible clause,
the deductible amount shall not exceed $5,000 per occurrence.
(b)         Rental Value.  Lessor shall also obtain and keep in force: a policy
or policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value Insurance”).  Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period.
(c)        Adjacent Premises.  Lessee shall pay for any increase in the premiums
for the property insurance of the Building and for the Common Areas or other
buildings in the Project of said increase is caused by Lessee’s acts, omissions,
use or occupancy of the Premises.
(d)        Lessee's Improvements.  Since Lessor is the Insuring Party, Lessor
shall not be required to insure Lessee Owned Alternations and Utility
Installations unless the item in question has become the property of Lessor
under the terms of this Lease.
8.4        Lessee's Property; Business interruption Insurance; Worker's
Compensation insurance.
(a)         Property Damage.  Lessee shall obtain and maintain insurance
coverage on all of Lessee’s personal property, Trade Fixtures, and Lessee Owned
Alterations and Utility Installations.  Such Insurance shall be full replacement
cost coverage with a deductible of not to exceed $1,000 per occurrence.  The
proceeds from any such insurance shall be used by Lessee for the replacement of
personal property, Trade Fixtures and Lessee Owned Alterations and Utility
Installations.  Lessee shall provide Lessor with written evidence that such
insurance is in force.
(b)        Business lnterruption.  Lessee shall obtain and maintain loss of
income and extra expense insurance in amounts as will reimburse Lessee for
direct or indirect loss of earnings attributable to all perils commonly insured
against by prudent lessees in the business or attributable to prevention of
access to the Premises as a result of such perils.
(c)        Worker's Compensation lnsurance.  Lessee shall obtain and maintain
Worker's Compensation Insurance in such amount as may be required by Applicable
Requirements.
(d)        No Representation or Adequate Coverage.  Lessor makes no
representation that the limits or forms of coverage or insurance specified
herein are adequate to cover Lessee’s property, business operations or
obligations under this Lease.
8.5        Insurance Policies.  Insurance required herein shall be by companies
maintaining during the policy term a “General Policyholders Rating" of at least
A-, VII, as set forth in the most current issue of “Best’s Insurance Guide", or
such other rating as may be required by a Lender.  Lessee shall not do or permit
to be done anything which invalidates the required insurance policies.  Lessee
shall, prior to the Start Date, deliver to Lessor certified copies of policies
or such insurance or certificates with copies of the required endorsements
evidenced by the existence and amounts of the required Insurance.  No such
policy shall be cancelable or subject to modification except after 30 days prior
to notice to Lessor.  Lessee shall at least 10 days prior to the expiration of
such policies, furnish Lessor with evidence of renewals or "insurance binders”
evidencing renewal thereof, or Lessor may order such insurance and charge the
cost thereof to Lessee, which amount shall be payable by Lessee to Lessor upon
demand.  Such policies shall be for a term of at least one year, or the length
of the remaining term of this Lease, whichever is less.  If either Party shall
fail to procure and maintain the insurance required to be carried by it, the
other Party may, but shall not be required to, procure and maintain the same.
8.6        Waiver or Subrogation.  Without affecting any other rights or
remedies, Lessee and Lessor each hereby release and relieve the other, and waive
their entire right to recover damages against the other, for loss of or damage
to its property arising out of any incident to the perils required to be insured
against herein.  The effect of such releases and waivers is not limited by the
amount of insurance carried or required, or by any deductibles applicable
hereto.  The Parties agree to have their respective property damage insurance
carriers waive any right to subrogation that such companies may have against
Lessor or Lessee, as the case may be, so long as the insurance is not
invalidated thereby.
8.7   Indemnity.  Except for Lessor's gross negligence or willful misconduct,
Lessee shall indemnify, protect, defend and hold harmless the Premises, Lessor
and its agents, Lessor’s master or ground lessor, partners and Lenders, from and
against any and all claims, loss of rents and/or damages, liens, judgments,
penalties, attorneys’ and consultants’ fees, expenses and/or liabilities arising
out of, involving, or in connection with, the use and/or occupancy of the
Premises by Lessee. If any action or proceeding is brought against Lessor by
reason of any of the foregoing matters, Lessee shall upon notice defend the same
at Lessee’s expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee in such defense.  Lessor need not have first paid
any such claim in order to be defended or indemnified.
8.8        Exemption of Lessor and Its Agents from Liability.  Notwithstanding
the negligence or breach of this Lease by Lessor or its agents, neither Lessor
nor its agents shall be liable under any circumstances for: (i) injury or damage
to the person or goods, wares, merchandise or other property of Lessee, Lessee’s
employees, contractors, invitees, customers, or any other person in or about the
Premises, whether such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, indoor air quality, the presence of mold
or from the breakage, leakage, obstruction or other defects of pipes, fire
sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures, or from any
other cause, whether the said injury or damage results from conditions arising
upon the Premises or upon other portions of the Building, or from other sources
or places, (i) any damages arising from any act or neglect of any other tenant
of Lessor or from the failure of Lessor or its agents to enforce the provisions
of any other lease in the Project, or (ii) injury to Lessee’s business or for
any loss of income or profit therefrom.  Instead, it is intended that Lessee’s
sole recourse in the event of such damages or injury be to file a claim on the
insurance policy(ies) that Lessee is required to maintain pursuant to the
provisions of paragraph 8.
8.9        Failure to Provide Insurance.  Lessee acknowledges that any failure
on its part to obtain or maintain the insurance required therein will expose
Lessor to risks and potentially cause Lessor to incur costs not contemplated by
this Lease, the extent of which will be extremely difficult to
ascertain.  Accordingly, for any month or portion thereof that Lessee does not
maintain the required insurance and/or does not provide Lessor with the required
binders of certificates evidencing the existence of the required insurance, the
Base Rent shall be automatically increased, without any requirement for notice
to Lessee, by an amount equal to 10% of the then existing Base Rent or $100,
whichever is greater.  The parties agree that such increase in Base Rent
represents fair and reasonable compensation for the additional risk/costs that
Lessor will incur by reason of Lessee’s failure to maintain the required
insurance.  Such increase in Base Rent shall in no event constitute a waiver of
Lessee’s Default or Breach with respect to the failure to maintain such
insurance, prevent the exercise of any of the other rights and remedies granted
hereunder, nor relieve Lessee of its obligation to maintain the insurance
specified in this Lease.
9.        Damage or Destruction.
    9.1        Definitions.
(a)        "Premises Partial Damage" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to 6 month's Base Rent.  Lessor shall notify Lessee in writing within 30
days from the date of the damage or destruction as to whether or not the damage
is Partial or Total.  Notwithstanding the foregoing, Premises Partial Damage
shall not include damage to windows, doors, and/or other similar items which
Lessee has the responsibility to repair or replace pursuant to the provisions of
Paragraph 7.1.
(b)        "Premises Total Destruction" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in 3
months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month's Base Rent.  Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.
 










PAGE 8 OF 17

___________
____________
___________
       ______________
INITIALS



 
 

--------------------------------------------------------------------------------

 



 
(c)          "Insured loss" shall mean damage or destruction to improvements on
the Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.
(d)          "Replacement Cost”  shall mean the cost to replace or rebuild the
improvements owned by Lessor at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of Applicable Requirements, and without
deduction for depreciation.
(e)          "Hazardous Substance Condition" shall mean the occurrence or
discovery of a condition involving the presence of, or a contamination by, a
Hazardous Substance, in, on, or under the Premises which requires restoration.
    9.2  Partial Damage Insured Loss.  If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor’s
election, make the repair of any damage or destruction the total cost to repair
of which is $10,000 or less, and, in such event, Lessor shall make any
applicable insurance proceeds available to Lessee on a reasonable basis for that
purpose.  Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not sufficient to effect such repair, the
Insurance Party shall promptly contribute the shortage in proceeds as and when
required to complete said repairs.  In the event, however, such shortage was due
to the fact that, by reason of the unique nature of the improvements, full
replacement cost insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
proceeds or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover same, or adequate assurance thereof,
within 10 days following receipt of written notice of such shortage and request
therefor.  If Lessor receives said funds or adequate assurance thereof within
said 10 day period, the party responsible for making the repairs shall complete
them as soon as reasonably possible and this Lease shall remain in full force
and effect.  If such funds or assurance are not received, Lessor may
nevertheless elect by written notice to Lessee within 10 days thereafter to (i)
make such restoration and repair as is commercially reasonable with Lessor
paying any shortage in proceeds, in which case this Lease shall remain in full
force and effect, or (ii) have this Lease terminate 30 days thereafter.  Lessee
shall not be entitled to reimbursement of any funds contributed by Lessee to
repair any such damage or destruction.  Premises Partial Damage due to flood or
earthquake shall be subject to Paragraph 9.3, notwithstanding Paragraph 9 that
there may be some insurance coverage, but the net proceeds of any such insurance
shall be made available for the repairs if made by either Party.
9.3  Partial Damage- Uninsured Loss.  If a Premises Partial Damage that is not
an insured loss occurs, unless caused by a negligent or willful act of Lessee
(in which event Lessee shall make the repairs at Lessee’s expense).  Lessor may
either: (i) repair such damage as soon as reasonably possible at Lessor’s
expense, in which event this Lease shall continue in full force and effect, or
(ii) terminate this Lease by giving written notice to Lessee within 30 days
after receipt by Lessor of knowledge of the occurrence of such damage.  Such
termination shall be effective 60 days following the date of such notice.  In
the event Lessor elects to terminate this Lease, Lessee shall have the right
within 10 days after receipt of the termination notice to give written notice to
Lessor of Lessee’s commitment to pay for the repair of such damage without
reimbursement from Lessor.  Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment.  In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available.  If Lessee does not make the required commitment, this
Lease shall terminate as of the date specified in the termination notice.
9.4  Total Destruction.  Notwithstanding any other provision hereof, if a
Premises Total Destruction occurs, this Lease shall terminate 60 days following
such Destruction.  If the damage or destruction was caused by the gross
negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor’s damages from Lessee, except as provided in Paragraph 8.6.
9.5  Damage Near End of Term.  If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds one month’s Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the date of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage.  Notwithstanding the foregoing, if Lessee at that time has an
exercisable option to extend this Lease or to purchase the Premises, than Lessee
may preserve this Lease by, (a) exercising such option and (b) providing Lessor
with any shortage in insurance proceeds (or adequate assurance thereof) needed
to make the repairs on or before the earlier of (i) the date which is 10 days
after Lessee’s receipt of Lessor’s written notice purporting to terminate this
Lease, or (ii) the day prior to the date upon which such option expires.  If
Lessee duly exercises such option during such period and provides Lessor with
funds (or adequate assurance thereof) to cover any shortage in insurance
proceeds, Lessor shall , at Lessor’s commercially reasonable expense, repair
such damage as soon as reasonably possible and this Lease shall continue in full
force and effect.  If Lessee fails to exercise such option and provide such
funds or assurance during such period, then this lease shall terminate on the
date specified in the termination notice and Lessee’s option shall be
extinguished.
9.6  Abatement of Rent; Lessee's Remedies.
(a)           Abatement.  In the event of Premises Partial Damage or Premises
Total Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value Insurance.  All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for such damage, destruction, remediation, repair or
restoration except as provided herein.
(b)           Remedies.  If Lessor Is obligated to repair or restore the
Premises and does not commence, in a substantial and meaningful way, such repair
or restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice.  If Lessee forgives such notice and such
repair or restoration is not commenced within 30 day thereafter, this Lease
shall terminate as of the date specified in said notice.  If the repair or
restoration is commenced within such 30 days, this Lease shall continue in full
force and effect. “Commence” shall mean either the unconditional authorization
of the preparation of the required plans, or the beginning of the actual work on
the Premises, whichever first occurs.
9.7        Termination; Advance Payments.  Upon termination of this Lease
pursuant to Paragraph 8.2(g) or Paragraph 9, an equitable adjustment shall be
made concerning advance Base Rent and any other advance payments made by Lessee
to Lessor.  Lessor shall, in addition, return to Lessee so much of Lessee’s
Security Deposit as has not been, or is not then required to be, used by Lessor.
9.8        Lessee waves and releases all statutory rights and remedies in favor
of Lessee in the event of damage or destruction, including without limitation,
those available under California Civil Code Sections 1932 and 1933(4)
10.         Real Property Taxes.
10 1        Definition.  As used herein, the term “Real Property Taxes" shall
include any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond, and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor’s right
to other income therefrom, and/or Lessor’s business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located.  The term “Real Property Taxes” shall also
include any tax, fee, levy, assessment or charge, or any increase therein: (i)
imposed by reason of events










 


PAGE 9 0F 17

___________
____________
___________
       ______________






INITIALS





 
 

--------------------------------------------------------------------------------

 





 
occurring during the term of this Lease, including but not limited to, a change
in the ownership of the Project, (ii) a change in the improvements thereon,
and/or (iii) levied or assessed on machinery or equipment provided by Lessor to
Lessee pursuant to this Lease.  In calculating Real Property Taxes for any
calendar year, the Real Property Taxes for any real estate tax year shall be
included in the calculation of Real Property Taxes for such calendar year based
upon the number of days which such calendar year and tax year have in common.
10.2    Payment of Taxes.  Except as otherwise provided in Paragraph 10.3,
Lessor shall pay the Real Property Taxes applicable to the Project, and said
payments shall be included in the calculation of Common Area Operating Expenses
in accordance with the provisions of Paragraph 4.2.
10.3    Additional Improvements.  Common Area Operating Expenses shall not
include Real Property Taxes specified in the tax assessor's records and work
sheets as being caused by additional improvements placed upon the Project by
other lessees or by Lessor for the exclusive enjoyment of such other
lessees.  Notwithstanding Paragraph 10.2 hereof, Lessee shall, however, pay to
Lessor at the time Common Area Operating Expenses are payable under Paragraph
4.2, the entirety of any increase in Real Property Taxes if assessed solely by
reason of Alterations, Trade Fixtures or Utility installations placed upon the
Premises by Lessee or at Lessee’s request or by reason of any alterations or
improvements to the Premises made by Lessor subsequent to the execution of this
Lease by the Parties.
10.4    Joint Assessment.  If the Building is not separately assessed, Real
Property Taxes allocated to the Building shall be an equitable proportion of the
Real Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available.  Lessor’s reasonable determination thereof, in good
faith, shall be conclusive.
10.5    Personal Property Taxes.  Lessee shall pay prior to delinquency all
taxes assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises.  When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor.  If any of Lessee’s said property shall be
assessed with Lessor’s real property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee’s property.
11.    Utilities and Services. Lessee shall pay for all water gas, heat, light,
power, telephone, trash disposal and other utilities and services supplied to
the Premises, together with any taxes thereon.  Notwithstanding the provisions
of Paragraph 4.2, if at any time in Lessor’s sole judgment, Lessor determines
that Lessee is using a disproportionate amount of water, electricity or other
commonly metered utilities, or that Lessee is generating such a large volume of
trash as to require an increase in the size of the trash receptacle and/or an
increase in the number of times per month that it is emptied, then Lessor may
increase Lessee’s Base Rent by an amount equal to such increased costs.  There
shall be no abatement of Rent and Lessor shall not be liable in any respect
whatsoever for the inadequacy, stoppage, interruption or discontinuance of any
utility or service due to riot, strike, labor dispute, breakdown, accident,
repair or other cause beyond Lessor’s reasonable control or in cooperation with
governmental request or directions.
12.    Assignment and Subletting.
    12. 1    Lessor’s Consent Required.
(a)           Lessee shall not voluntarily or by operation of law assign,
transfer, mortgage or encumber (collectively, “assign or assignment”) or sublet
all or any part of Lessee’s interest in this Lease or in the Premises without
Lessor’s prior written consent.
(b)           Unless Lessee is a corporation and its stock is publicly traded on
a national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent.  The transfer, on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.
(c)           The involvement of Lessee or its assets in any transaction, or
series of transactions (by way of merger, sale, acquisition, financing,
transfer, leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its consent.  "Net Worth
of Lessee" shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.
(d)           An assignment or subletting without consent shall, at Lessor’s
option, be a Default curable after notice per Paragraph 13.1(c), or an
noncurable Breach without the necessity of any notice and grace period.  If
Lessor elects to treat such unapproved assignment or subletting as a noncurable
Breach, Lessor may either: (i) terminate this Lease, or (ii) upon 30 days
written notice, increase the monthly Base Rent to 110% of the Base Rent then in
effect.  Further, in the event of such Breach and rental adjustment, (i) the
purchase price of any option to purchase the Premises held by Lessee shall be
subject to similar adjustment to 110% of the price previously in effect, and
(ii) all fixed and non-fixed rental adjustments scheduled during the remainder
of the Lease term shall be increased to 110% of the scheduled adjusted rent.
(e)           Lessee's remedy for any breach of Paragraph 12.1 by Lessor shall
be limited to compensatory damages and/or injunctive relief.
(f)           Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.
(g)          Notwithstanding the foregoing, allowing a de minimis portion of the
Premises i.e. 20 square feet or less, to be used by a third party vendor in
connection with the installation of a vending machine or payphone shall not
constitute a subletting.
12.2        Terms and Conditions Applicable to Assignment and Subletting
(a)           Regardless of Lessor's consent, no assignment or subletting shall
(i) be effective without the express written assumption by such assignee or
sublessee of the obligations of Lessee under this Lease, (ii) release Lessee of
any obligations hereunder, or (iii) after the primary liability of Lessee for
the payment of Rent or for the performance of any other obligations to be
performed by Lessee.
(b)           Lessor may accept Rent or performance of Lessee’s obligations from
any person other than Lessee pending approval or disapproval of an
assignment.  Neither a delay in the approval or disapproval of such assignment
nor the acceptance of Rent or performance shall constitute a waiver or estoppels
of Lessor’s right to exercise its remedies for Lessee’s Default or Breach.
(c)           Lessor’s consent to any assignment or subletting shall not
constitute consent to any subsequent assignment or subletting.
(d)           In the event of any Default or Breach by Lessee, Lessor may
proceed directly against Lessee, any Guarantors or anyone else responsible for
the performance of Lessee’s obligations under this Lease, including any assignee
or sublessee, without first exhausting Lessor’s remedies against any other
person or entity responsible therefore to Lessor, or any security held by
Lessor.
(e)           Each request for consent to an assignment or subletting shall be
in writing, accompanied by information relevant to Lessor’s determination as to
the financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request.  Lessee
agrees to provide lessor with such other or additional information as may be
reasonably
 


 


PAGE 10 OF 17

___________
____________
___________
       ______________






INITIALS





 
 

--------------------------------------------------------------------------------

 



 
 
requested. (See also Paragraph 36)
(f)          Any assignee of, or sublessee under, this lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with the provisions of an assignment or sublease to which Lessor
has specifically consented to in writing.
(g)          Lessor’s consent to any assignment or subletting shall not transfer
to the assignee or sublessee any Option granted to the original Lessee by this
Lease unless such transfer is specifically consented to by Lessor in writing.
(See Paragraph 39.2)
12.3                  Additional Terms and Conditions Applicable to
Subletting.  The following terms and conditions shall apply to any subletting by
Lessee of all or any part of the Premises and shall be deemed included in all
subleases under this Lease whether or not expressly incorporated therein:
(a)        Lessee hereby assigns and transfers to Lessor all of Lessee's
interest in all Rent payable on any sublease, and Lessor may collect such Rent
and apply same toward Lessee’s obligations under this Lease; provided, however,
that until a Breach shall occur in the performance of Lessee’s obligations,
Lessee may collect said Rent.  In the event that the amount collected by Lessor
exceeds Lessee’s then outstanding obligations any such excess shall be refunded
to Lessee.  Lessor shall not, by reason of the foregoing or any assignment of
such sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee.  Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease.  Sublessee
shall rely upon any such notice from Lessor and shall pay all Rents to Lessor
without any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary.
(b)        In the event of a Breach by Lessee, Lessor may, at its option,
require sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.
(c)        Any matter requiring the consent of the sublessor under a sublease
shall also require the consent of Lessor.
(d)        No sublessee shall further assign or sublet all or any part of the
Premises without Lessor’s prior written consent.
(e)        Lessor shall deliver a copy of any notice of Default or Breach by
Lessee to the sublessee, who shall have the right to cure the Default of Lessee
within the grace period, if any, specified in such notice.  The sublessee shall
have a right of reimbursement and offset from and against Lessee for any such
Defaults cured by the sublessee.
13.         Default; Breach; Remedies.
13.1                  Default; Breach.  A "Default" is defined as a failure by
the Lessee to comply with or perform any of the terms, covenants, conditions or
Rules and Regulations under this Lease.  A "Breach" is defined as the occurrence
of one or more of the following Defaults, and the failure of Lessee to cure such
Default within any applicable grace period:
(a)        The abandonment of the Premises; or the vacating of the Premises
without providing a commercially reasonable level of security, or where the
coverage of the property insurance described in Paragraph 8.3 is jeopardized as
a result thereof, or without providing reasonable assurances to minimize
potential vandalism.
(b)        The failure of Lessee to make any payment of Rent or any Security
Deposit required to be made by Lessee hereunder, whether to Lessor or to a third
party, when due, to provide reasonable evidence of insurance or surety bond, or
to fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee.  THE ACCEPTANCE BY LESSOR OF A PARTIAL PAYMENT OF RENT
OR SECURITY DEPOSIT SHALL NOT CONSTITUTE A WAIVER OF ANY OF LESSOR'S RIGHTS,
INCLUDING LESSOR'S RIGHT TO RECOVER POSSESSION OF THE PREMISES.
(c)        The failure of Lessee to allow Lessor and/or its agents access to the
Premises or the commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of 3 business days following written notice to
Lessee.
(d)        The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate or financial statements, (v) a requested subordination, (vi)
evidence concerning any guaranty and for Guarantor, (vii) any document requested
under Paragraph 41, (viii) material data safety sheets (MSDS), or (ix) any other
documentation or information which lessor may reasonably require of Lessee under
the terms of this Lease, where any such failure continues for a period of 10
days following written notice to Lessee.
(e)        A Default by Lessee as to the terms, covenants, conditions or
provisions of this Lease, or of the rules adopted under Paragraph 2.9 hereof,
other than those described in subparagraphs 13.1(a), (b), (c) or (d), above,
where such Default continues for a period of 30 days after written notice;
provided, however, that if the nature of Lessee’s Default is such that more than
30 days are reasonably required for its cure, then it shall not be deemed to be
a Breach if Lessee commences such cure within said 30 day period and thereafter
diligently prosecutes such cure to completion.
(f)        The occurrence of any of the following events: (i) the making of any
general arrangement or assignment for the benefit of creditors; (ii) becoming a
“debtor” as defined in 11 U.S.C. § 101 or any successor statute thereto (unless,
in the case of a petition filed against Lessee, the same is dismissed within 60
days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.
(g)        The discovery that any financial statement of Lessee or of any
Guarantor given to Lessor was materially false.
(h)        If the performance of Lessee's obligations under this Lease is
guaranteed; (i) the death of a Guarantor, (ii) the termination of a Guarantor’s
liability with respect to this Lease other than in accordance with the terms of
such guaranty, (iii) a Guarantor's refusal to honor the guaranty, or (iv) a
Guarantor's breach of its guaranty obligation on an anticipatory basis, and
Lessee’s failure, within 60 days following written notice of any such event, to
provide written alternative assurance or security, which, when coupled with the
then existing resources of Lessee, equals or exceeds the combined financial
resources of Lessee and the Guarantors that existed at the time of execution of
this Lease.
13.2           Remedies.  If Lessee fails to perform any of its affirmative
duties or obligations within 10 days after written notice (or in case of an
emergency, without notice), Lessor may, at its option, perform such duty or
obligation on Lessee's behalf, including but not limited to the obtaining of
reasonably required bonds, insurance policies, or governmental licenses, permits
or approvals.  The notice provided for in this Section 13.2 shall be in lieu of
any notices required by California Code of Civil Procedure Section 1161, et;
seq. Lessee shall pay to Lessor an amount equal to 115% of the costs and
expenses incurred by Lessor in such performance upon receipt of an invoice
therefor.  In the event of a Breach, Lessor may,






PAGE 11 OF 17

___________
____________
___________
       ______________






INITIALS





 
 

--------------------------------------------------------------------------------

 




 
 
with or without further notice or demand, and without limiting Lessor in the
exercise of any right or remedy which Lessor may have by reason of such Breach:
(a)        Terminate Lessee's right to possession of the Premises by any lawful
means, in which case this Lease shall terminate and Lessee shall immediately
surrender possession to Lessor.  In such event Lessor shall be entitled to
recover from Lessee: (i) the unpaid Rent which had been earned at the time of
termination, (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that the Lessee proves could have
been reasonably avoided; (iii) the worth at the time of award of the amount by
which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee’s failure to perform its
obligations under this lease or which in the ordinary course of things would be
likely to result therefrom, including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the premises, reasonable attorneys’ fees, and that
portion of any leasing commission paid by Lessor in connection with this Lease
applicable to the unexpired term of this Lease.  The worth at the time of award
of the amount referred to in provision (ii) of the immediately preceding
sentence shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of the District within which the Premises are located
at the time of award plus one percent.  Efforts by Lessor to mitigate damages
caused by Lessee’s Breach of this Lease shall not waive Lessor’s right to
recover damages under Paragraph 12.  If termination of this Lease is obtained
through the provisional remedy of unlawful detainer, Lessor shall have the right
to recover in such proceeding any unpaid Rent and damages as are recoverable
therein, or Lessor may reserve the right to recover all or any part thereof in a
separate suit.  If a notice and grace period required under Paragraph 13.1 was
not previously given, a notice to pay rent or quit, or to perform or quit given
to Lessee under the unlawful detainer statue shall also constitute the notice
required by Paragraph 13.1.  In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute.
(b)        As set forth in California Civil Code Section, 1951A continue the
Lease and Lessee's right to possession and recover the Rent as it becomes due,
in which event Lessee may sublet or assign, subject only to reasonable
limitations.  Acts of maintenance, efforts to, relet and/or the appointment of a
receiver to protect the Lessor’s interests, shall not constitute a termination
of the Lessee’s right to possession.  Even though a Breach may have occurred,
this Lease shall remain in effect for so long as Lessor does not terminate
Lessee’s right to possession, and Lessor may enforce all of Lessor’s rights to
remedies under this Lease, including the remedy described in California Civil
Code Section 1951A to recover Rent as it becomes due.
(c)        Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located.  The
expiration or termination of this Lease and/or the termination of Lessee’s right
to possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.
(d)        Lessee hereby waives the provisions on California Civil Code Section
3275 and California Code of Civil Procedure Sections 1174(c) and 1179.
13 3  Inducement Recapture.  Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, inducement or consideration for Lessee’s entering into this Lease,
all of which concessions are hereinafter referred to as “Inducement Provisions”,
shall be deemed conditioned upon Lessee’s full and faithful performance of all
of the terms, covenants, and conditions of this Lease.  Upon Breach of this
Lease by Lessee, any such inducement Provision shall automatically be deemed
deleted from this Lease and of no further force or effect, and any rent, other
charge, bonus, inducement or consideration theretofore abated, given or paid by
Lessor under such an Inducement Provision shall be immediately due and payable
by Lessee to Lessor, notwithstanding any subsequent cure of said Breach by
Lessee.  The acceptance by Lessor of rent or the cure of the Breach which
initiated the operation of this paragraph shall not be deemed a waiver by Lessor
of the provisions of this paragraph unless specifically so stated in writing by
Lessor at the time of such acceptance.
13.4   Late Charges.  Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain.  Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender.  Accordingly, if any Rent shall
not be received by Lessor within 5 days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall immediately pay to
Lessor a one-time late charge equal to 10% of each such overdue amount or $100,
whichever is greater.  The parties hereby agree that such late charge represents
a fair and reasonable estimate of the costs Lessor will incur by reason of such
late payment.  Acceptance of such late charge by Lessor shall in no event
constitute a waiver of Lessee’s Default or Breach with respect to such overdue
amount, nor prevent the exercise of any of the other rights and remedies granted
hereunder.  In the event that a late charge is payable hereunder, whether or not
collected, for 3 consecutive installments of Base Rent, then notwithstanding any
provision of this Lease to the contrary, Base Rent shall, at Lessor’s option ,
become due and payable quarterly in advance.
13.5  Interest.  Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for non-scheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to non-scheduled payments.  The interest
(“interest”) charged shall be computed at the rate of 10% per annum but shall
not exceed the maximum rate allowed by law.  Interest is payable in addition to
the potential late charge provided for in Paragraph 13.4.
13.6  Breach by Lessor.
(a)        Notice of Breach by Lessor shall not be deemed in breach of this
Lease unless Lessor fails within a reasonable time to perform an obligation
required to be performed by Lessor.  For purposes of this Paragraph, a
reasonable time shall in no event be less than 30 days after receipt by Lessor,
and any Lender whose name and address shall have been furnished Lessee in
writing for such purpose, of written notice specifying wherein such obligation
of Lessor has not been performed, provided, however, that if the nature of
Lessor’s obligation is such that more than 30 days are reasonably required for
its performance, then Lessor shall not be in breach if performance is commenced
within such 30 day period and thereafter diligently pursued to completion.
(b)           Performance by Lessee on Behalf of Lessor.  In the event that
neither Lessor nor Lender cures said breach within 30 days after receipt of said
notice, or if having commenced said cure they do not diligently pursue it to
completions, then Lessee may elect to cure said breach at Lessee’s expense and
offset from Rent the actual and reasonable cost to perform such cure, provided
however, that such effect shall not exceed an amount equal to the greater of one
month’s Base Rent or the Security Deposit, reserving Lessee’s right to
reimbursement from Lessor for any such expense in excess of such offset.  Lessee
shall document the cost of said cure and supply said documentation to Lessor.
14.    Condemnation.  If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively “Condemnation”), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs.  If more than 10% of the floor area of the Unit, or more than 25%
of the parking spaces is taken by Condemnation, Lessee may, at Lessee’s option,
to be exercised in writing within 10 days after Lessor shall have given Lessee
written notice of such taking (or in the absence of such notice, within 10 days
after the condemning authority shall have taken possession) terminate this Lease
as of the date the condemning


PAGE 12 OF 17




___________
____________
___________
       ______________






INITIALS





 
 

--------------------------------------------------------------------------------

 



 
Authority takes such possession.  If Lessee does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the Base Rent shall be
reduced in proportion to the reduction in utility of the Premises caused by such
Condemnation.  Condemnation awards and/or payments shall be the property of
Lessor, whether such award shall be made as compensation for diminution in value
of the leasehold, the value of the part taken, or for severance damages;
provided, however, that Lessee shall be entitled to any compensation paid by the
condemner for Lessee’s relocation expenses, loss of business goodwill and/or
Trade Fixtures, without regard to whether or not this Lease is terminated
pursuant to the provisions of this Paragraph.  All Alterations and Utility
Installations made to the Premises by Lessee, for purposes of Condemnation only,
shall be considered the property of the Lessee and Lessee shall be entitled to
any and all compensation which is payable therefor.  In the event that this
Lease is not terminated by reason of the Condemnation, Lessor shall repair any
damage to the Premises caused by such Condemnation.  Lessor and Lessee hereby
waive any statutory rights that conflict with the provisions of the Paragraph
14, including without limitation, rights under California Code of Civil
Procedure Sections 1265.110, 1265.120 and 1265.130.
15.        Brokerage Fees.
15.1                  Additional Commission.  If  a separate brokerage fee
agreement is attached then in addition to the payments owed pursuant to
Paragraph 1.10 above, and unless Lessor and the Brokers otherwise agree in
writing, Lessor agrees that: (a) if Lessee exercises any Option (b) if Lessee or
anyone affiliated with Lessee acquires from Lessor any rights to the Premises or
other premises owned by Lessor and located within the Project, (c) if Lessee
remains in possession of the Premises with the consent of Lessor, after the
expiration of this Lease, or (d) if Base Rent is increased, whether by agreement
or operation of an escalation clause herein, then, Lessor shall pay Brokers a
fee in accordance with the schedule attached to such brokerage fee agreement.
15.2  Assumption of Obligations. Any buyer or transferee of Lessor’s interest in
this Lease shall be deemed to have assumed Lessor's obligation
hereunder.  Brokers shall be third party beneficiaries of the provisions of
Paragraphs 1.10, 15, 22 and 31.  If Lessor fails to pay to Brokers any amounts
due as and for brokerage fees pertaining to this Lease when due, then such
amounts shall accrue interest.  In addition, if Lessor fails to pay any amounts
to Lessee’s Broker when due, Lessee’s Broker may send written notice to Lessor
and Lessee of such failure and if Lessor fails to pay such amounts within 10
days after said notice, Lessee shall pay said monies to its Broker and offset
such amounts against Rent.  In addition, Lessee’s Broker shall be deemed to be a
third party beneficiary of any commission agreement entered into by and/or
between Lessor and Lessor’s Broker for the limited purpose of collecting any
brokerage fee owed.
15.3   Representations and Indemnities of Broker Relationships.  Lessee and
Lessor each represent and warrant to the other that it has had no dealings with
any person, firm, broker or finder (other than the Brokers, if any) in
connection with this Lease, and that no one other than said named Brokers is
entitled to any commission or finder’s fee in connection herewith.  Lessee and
Lessor do each hereby agree to indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the indemnifying Party, including any costs,
expenses, attorneys’ fees reasonably incurred with respect thereto.
16.         Estoppel Certificates.
(a)           Each Party (as “responding Party”) shall within 10 days after
written notice from the other Party (the “Requesting Party”) execute,
acknowledge and deliver to the Requesting Party a statement in writing in form
similar to the then most current “Estoppel Certificate” form published by the
AIR Commercial Real Estate Association, plus such additional information,
confirmation and/or statements as may be reasonably requested by the Requesting
Party.
(b)        If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party, (ii)
there are no uncured defaults in the Requesting Party’s performance, and (iii)
If Lessor is the Requesting Party, not more than one month’s rent has been paid
in advance.  Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
stopped from denying the truth of the facts contained in said Certificate.
(c)        If Lessor desires to finance, refinance, or sell the Premises, or any
part thereof, Lessee and all Guarantors shall within 10 days after written
notice from Lessor deliver to any potential lender or purchaser designated by
Lessor such financial statements as may be reasonably required by such lender or
purchaser, including but not limited to Lessee’s financial statements of the
past 3 years.  All such financial statements shall be received by Lessor and
such lender or purchaser in confidence and shall be used only for the purposes
herein set forth.
17.         Definition of Lessor.  The term "Lessor" as used herein shall mean
the owner or owners at the time in question of the fee title to the Premises,
or, if this is a sublease, of the Lessee’s interest in the prior lease.  In the
event of a transfer of Lessor’s title or interest in the Premises or this Lease,
Lessor shall deliver to the transferee or assignee (in cash or by credit) any
unused Security Deposit held by Lessor.  Upon such transfer or assignment and
delivery of the Security Deposit, as aforesaid, the prior Lessor shall be
relieved of all liability with respect to the obligations and/or covenants under
this Lease thereafter to be performed by the Lessor.  Subject to the foregoing,
the obligations and/or covenants in this Lease to be performed by the Lessor
shall be binding only upon the Lessor as hereinabove defined.
18.         Severability.  The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.
19.         Days.  Unless otherwise specifically indicated to the contrary, the
word “days” as used in this Lease shall mean and refer to calendar days.
20.         Limitation on Liability.  The obligations of Lessor under this Lease
shall not constitute personal obligations of Lessor, or its partners, members,
directors, officers or shareholders, and Lessee shall look to the Premises, and
to no other assets of Lessor, for the satisfaction of any liability of Lessor
with respect to this Lease, and shall not seek recourse against Lessor’s
partners, members, directors, officers or shareholders, or any of their personal
assets for such satisfaction.
21.         Time of Essence. Time is of the essence with respect to the
performance of all obligations to be performed or observed by the Parties under
this Lease.
22.         No Prior or Other Agreements; Broker Disclaimer.  This Lease
contains all agreements between the Parties with respect to any matter mentioned
herein, and no other prior or contemporaneous agreement or understanding shall
be effective.  Lessor and Lessee each represents and warrants to the Brokers
that it has made, and is relying solely upon, its own investigation as to the
nature, quality, character and financial responsibility of the other Party to
this Lease and as to the use, nature, quality and character of the
Premises.  Brokers have no responsibility with respect thereto or with respect
to any default or breach hereof by either Party.
23.         Notices.
23.1  Notice Requirements.  AIl notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23.  The address as noted adjacent to a Party’s signature on this
Lease shall be that Party’s address for delivery or mailing of notices.  Either
Party may by written notice to the other specify a different address for notice,
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice.  A copy of all notices to Lessor shall
be concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.
 




PAGE 13 OF 17

INITIALS

___________
____________
___________
       ______________


 
 

--------------------------------------------------------------------------------

 



 
23.2  Date of Notice.  Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon.  If sent by
regular mail the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid.  Notices delivered
by United State Express Mai or overnight courier that guarantee next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier.  Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail.  If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.
24        Waivers
    (a)        No waiver by Lessor of the Default or Breach of any term,
covenant or condition hereof by Lessee, shall be deemed a waiver of any other
term, covenant or condition hereof, or of any subsequent Default or Breach by
Lessee of the same or of any other term, covenant or condition hereof.  Lessor’s
consent to, or approval of, any act shall not be deemed to render unnecessary
the obtaining of Lessor’s consent to, or approval of, any subsequent or similar
act by Lessee, or be construed as the basis of any estoppels to enforce the
provision or provisions of this Lease requiring such consent.
    (b)        The acceptance of Rent by Lessor shall not be a waiver of any
Default or Breach by Lessee.  Any payment by Lessee may be accepted by Lessor on
account of moneys or damages due Lessor, notwithstanding any qualifying
statements or conditions made by Lessee in connection therewith, which such
statements and/or conditions shall be of no force or effect whatsoever unless
specifically agreed to in writing by Lessor at or before the time of deposit of
such payment.
    (c)        THE PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN WITH
REGARD TO ALL MATTERS RELATED THERETO AND HEREBY WAIVE THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS INCONSISTENT WITH
THIS LEASE.
 
    25.   Disclosures Regarding The Nature of a Real Estate Agency
    (a)        When entering into a discussion with a real estate agent
regarding a real estate transaction, a Lessor or Lessee should from the outset
understand what type of agency relationship or representation it has with the
agent or agents in the transaction.  Lessor and Lessee acknowledge being advised
by the Brokers in this transaction, as follows:
    (i)           Lessor’s Agent.  A Lessor’s agent under a listing agreement
with the Lessor acts as the agent for the Lessor only.  A lessor’s agent or
subagent has the following affirmative obligations:  To the Lessor; A fiduciary
duty of utmost care, integrity, honesty, and loyalty in dealings with the
Lessor.  To the Lessee and the Lessor:   (a) Diligent exercise of reasonable
skills and care in performance of the agent’s duties.  (b) A duty of honest and
fair dealing and good faith.   (c) A duty to disclose all facts known to the
agent materially affecting the value or desirability of the property that not
known to, or within the diligent attention and observation of, the parties.  An
agent is not obligated to reveal to either Party any confidential information
obtained from the other Party which does not involve the affirmative duties set
forth above.
    (ii)           Lessee’s Agent.  An agent can agree to act as agent for the
Lessee only.  In these situations, the agent is not the Lessor’s agent, even if
by agreement the agent may receive compensation for services rendered, either in
full or in part from the Lessor. An agent acting only for a Lessee has the
following affirmative obligations.  To the Lessee A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessee.  To the
Lessee and the Lessor:  (a) Diligent exercise of reasonable skills and care in
performance of the agent’s duties.  (b)  A duty of honest and fair dealing and
good faith.  (c)  A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties.  An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.
    (iii)           Agent Representing Both Lessor and Lessee.  A real estate
agent, either acting directly or through one or more associate licenses, can
legally be the agent of both the Lessor and the Lessee in a transaction, but
only with the knowledge and consent of both the Lessor and the Lessee.  In a
dual agency situation, the agent has the following affirmative obligations to
both the Lessor and the Lessee (a)  A fiduciary duty of utmost care, integrity,
honesty, and loyalty in dealings with either Lessor or the Lessee.  (b) Other
duties to the Lessor and the Lessee as stated above in subparagraphs (i) and
(ii).  In representing both Lessor and Lessee, the agent may not without the
express permission of the respective Party, disclose to the other Party that the
Lessor will accept rent in an amount less than that indicated in the listing or
that the Lessee is willing to pay a higher rent than that offered.  The above
duties of the agent in a real estate transaction do not relieve a Lessor or
Lessee from the responsibility to protect their own interest.  Lessor and Lessee
should carefully read all agreements to assure that they adequately express
their understanding of the transaction.  A real estate agent is a person
qualified to advise about real estate.  If legal or tax advice is desired,
consult a competent professional.
    (b)        Brokers have no responsibility with respect to any Default or
Breach hereof by either Party. The Parties agree that no lawsuit or other legal
proceeding involving any breach of duty, error or omission relating to this
lease may be brought against Broker more than one year after the Start Date and
that the liability (including court costs and attorneys’ fees), of any Broker
with respect to any such lawsuit and/or legal proceeding shall not exceed the
fee received by such Broker pursuant to this Lease; provided, however, that the
foregoing limitation on each Broker’s liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.
    (c)        Lessor and Lessee agree to identify to Brokers as “confidential”
any communication or information given Brokers that is considered by such party
to be confidential.
26.        No Right To Holdover.  Lessee has no right to retain possession of
the Premises or any part thereof beyond the expiration or termination of this
Lease.  In the event that Lessee holds over, then the Base Rent shall be
increased to 150% of the Base Rent applicable immediately preceding the
expiration or termination.  Nothing contained herein shall be construed as
consent by Lessor to any holding over by Lessee.
27.        Cumulative Remedies.  No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
28.        Covenants and Conditions; Construction of Agreement.  All provisions
of this Lease to be observed or performed by Lessee are both covenants and
conditions.  In constructing this Lease, all headings and titles are for the
convenience of the parties only and shall not be considered a part of this
Lease.  Whenever required by the context, the singular shall include the plural
and vice versa.  This Lease shall not be construed as if prepared by one of the
Parties, but rather according to its fair meaning as a whole, as if both Parties
had prepared it.
29.        Binding Effect; Choice of law.  This Lease shall be binding upon the
Parties, their personal representatives, successors and assigns and be governed
by the laws of the State in which the Premises are located.  Any litigation
between the Parties hereto concerning this Lease shall be initiated in the
county in which the Premises are located.
30.        Subordination; Attornment Non·Disturbance.
30.1         Subordination This Lease and any Option granted hereby shall be
subject and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, "Security Device”),·now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof.  Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as “Lender”) shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease.  Any lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Leases and
such Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the
 














PAGE 14 OF 17

INITIALS

___________
____________
___________
       ______________


 
 

--------------------------------------------------------------------------------

 



 
documentation or recordation thereof.
 
30.2  Attornment in the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Devise to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of the new owner, this Lease will automatically become a new lease
between Lessee and such new owner, and (ii) Lessor shall thereafter be relieved
of any further obligations hereunder and such new owner shall assume all of
Lessor’s obligations, except that such new owner shall not: (a) be liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership; (b) be subject to any offsets or defenses
which Lessee might have against any prior lessor, (c) be bound by prepayment of
more than one month’s rent, or (d) be liable for the return of any security
deposit paid to any prior lessor which was not paid or credited to such new
owner.
30.3  Non-Disturbance.  With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee’s subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
“Non-Disturbance Agreement”) from the Lender which Non-Disturbance Agreement
provides that Lessee’s possession of the Premises, and this Lease, including any
options to extend the term hereof, will not be disturbed so long as Lessee is
not in Breach hereof and attorns to the record owner of the Premises.  Further,
within 60 days after the execution of this Lease, Lessor shall, if requested by
Lessee, use its commercially reasonable efforts to obtain a Non-Disturbance
Agreement from the holder of any pre-existing Security Device which is secured
by the Premises.  In the event that Lessor is unable to provide the
Non-Disturbance Agreement within said 60 days, then Lessee may, at Lessee’s
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non-Disturbance Agreement.
30.4  Self-Executing.  The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.
31.         Attorneys’ Fees.  If any Party or Broker brings an action or
proceeding involving the Premises whether founded in tort, contract or equity,
or to declare rights hereunder, the Prevailing Party (as hereafter defined) in
any such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees.  Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment.  The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense.  The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred.  In
addition, Lessor shall be entitled to attorneys’ fees, costs and expenses
incurred in the preparation and service of notices of Default and consultations
in connection therewith, whether or not a legal action is subsequently commenced
in connection with such Default or resulting Breach ($200 is a reasonable
minimum per occurrence for such services and consultation).
32.         Lessor's Access; Showing Premises; Repairs.  Lessor and Lessor’s
agents shall have the right to enter the Premises at any time.  In the case of
an emergency, and otherwise at reasonable times after reasonable prior notice
for the purpose of showing the same to prospective purchasers, lender, or
tenants, and making such alterations, repairs, improvements or additions to the
Premises as Lessor may deem necessary or desirable and the erecting, using and
maintaining of utilities, services, pipes and conduits through the Premises
and/or to the Premises as long as there is no material adverse effect on
Lessee’s use of the Premises.  All such activities shall be without abatement of
rent or liability to Lessee.
33.         Auctions.  Lessee shall not conduct, nor permit to be conducted, any
auction upon the Premises without Lessor’s prior written consent.  Lessor shall
not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.
34.         Signs.  Lessor may place on the Premises ordinary “For Sale” signs
at any time and ordinary “For Lease” signs during the last 6 months of the term
hereof.  Except for ordinary “For Sublease” signs which may be placed only on
the Premises.  Lessee shall not place any sign upon the Project without Lessor’s
prior written consent. All signs must comply with all Applicable Requirements.
35.     Termination; Merger, Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this lease by Lessee, the mutual
termination of cancellation hereof, or a determination hereof by Lessor for
Breach by Lessee, shall automatically terminate any sublease or lesser estate in
the Premises; provided, however, that Lessor may elect to continue any one or
all existing subtenancies. Lessor’s failure within 10 days following any such
event to elect to the contrary by written notice to the holder of any such
lesser interest, shall constitute Lessor’s election to have such event
constitute the termination of such interest.
36.        Consents.  Except as otherwise provided herein, wherever in this
lease the consent of a Party is required to an act by or for the other Party,
such consent shall not be unreasonably withheld or delayed.  Lessor’s actual
reasonable costs and expenses (including but not limited to architects’,
attorneys’, engineers’ and other consultants’ fees) incurred in the
consideration of, or response to, a request by Lessee for any lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefore.  Lessor’s consent to any
act, assignment or subletting shall not constitute an acknowledgment that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any than existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such
consent.  The failure to specify herein any particular condition to Lessor’s
consent shall not preclude the imposition by Lessor at the time of consent of
such further or other conditions as are then reasonable with reference to the
particular matter for which consent is being given.  In the event that either
Party disagrees with any determination made by the other hereunder and
reasonably requests the reasons for such determination, the determining party
shall furnish its reasons in writing and in reasonable detail within 10 business
days following such request.
37.        Guarantor.
37.1   Execution. The Guarantors, if any, Shall each execute a guaranty in the
form most recently published by the Air Commercial Real Estate Association.
37.2   Default.  It shall constitute a Default of the Lessee if any Guarantor
fails or refuses, upon request to provide: (a) evidence of the execution of the
guaranty, including the authority of the party signing on Guarantor’s behalf to
obligate Guarantor, and in the case of a corporate Guarantor, a certified copy
of a resolution of its board of directors authorizing the making of such
guaranty, (b) current financial statements, (c) an Estoppel Certificate, or (d)
written confirmation that the guaranty is still in effect.
38      Quiet Possession.  Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee’s part
of be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.
39.    Options.  If Lessee is granted an option, as defined below, then the
following provisions shall apply.
39.1  Definition.  “Option" shall mean: (a) the right to extend or reduce the
term of or renew this Lease or to extend or reduce the term or renew any lease
that Lessee has on other property of Lessor; (b) the right of first refusal or
first offer to lease either the Premises or other property of Lessor; (c) the
right to purchase, the right of first offer to purchase or the right of first
refusal to purchase the Premises or other property of Lessor.
39.2   Options Personal to Original Lessee.  Any Option granted to Lessee in
this Lease is personal to the original Lessee, and cannot be assigned or
exercised by anyone other than said original Lessee and only while the original
Lessee is in full possession of the Premise and, if
 




PAGE 15 OF 17

INITIALS

___________
____________
___________
       ______________


 
 

--------------------------------------------------------------------------------

 



 
requested by Lessor, with Lessee certifying that Lessee has no intention of
thereafter assigning or subletting.
39.3  Multiple Options.  In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be assigned or exercised
unless the prior Options have been validly exercised.
39.4  Effect of Default on Options.
(a)         Lessee shall have no right to exercise an Option:  (i) during the
period commencing with the giving of any notice of Default and continuing until
said Default is cured, (ii) during the period of time any Rent is unpaid
(without regard to whether notice thereof is given Lessee),  (iii) during the
time Lessee is in Breach of this Lease, or (iv) in the event that Lessee has
been given 3 or more notices of separate Default, whether or not the Defaults
are cured, during the 12 month period immediately preceding the exercise of the
Option.
(b)         The period of time within which an Option may be exercised shall not
be extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 39.4(a).
(c)         An Option shall terminate and be of no further force or effect,
notwithstanding Lessee's due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term (i) Lessee fails to
pay Rent for a period of 30 days after such Rent becomes due (without any
necessity of Lessor to give notice thereof), (ii) Lessor gives to Lessee 3 or
more notices of separate Default during any 12 month period, whether or not the
Defaults are cured, or (iii) if Lessee commits a Breach of this Lease.
40         Security Measures.  Lessee hereby acknowledges that the Rent payable
to Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide
same.  Lessee assumes all responsibility for the protection of the Premises,
Lessee, its agents and Invitees and their property from the acts of third
parties.
41.         Reservations.  Lessor reserves the right: (i) to grant, without the
consent or joinder of Lessee, such easements, rights and dedications that Lessor
deems necessary, (ii) to cause the recordation of parcel maps and restrictions,
and (iii) to create and/or install new utility raceways so long as such
easements, rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee. Lessee agrees to
sign any documents reasonably requested by Lessor to effectuate such rights.
42         Performance Under Protest.  If at any time a dispute should arise as
to any amount or sum of money to be paid by one Party to the other under the
provisions hereof, the Party against whom the obligation to pay the money is
asserted shall have the right to make payment “under protest” and such payment
shall not be regarded as a voluntary payment and there shall survive the right
on the part of said Party to institute such for recovery of such sum.  If it
shall be adjudged that there was no legal obligation on the part of said party
to pay such sum or any part thereof, said Party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay.  A Party who
does not initiate suit for the recovery of sums paid “under protest” within 8
months shall be deemed to have waived its right to protest such payment.
43.       Authority, Multiple Parties; Execution.
(a)         If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and delivery this Lease on its behalf.  Each Party shall within 30
days after request, deliver to the other Party satisfactory evidence of such
authority.
(b)         If this Lease is executed by more than one person or entity as
"Lessee”, each such person or entity shall be jointly and severally liable
hereunder.  It is agreed that any one of the named Lessees shall be empowered to
execute any amendment to this Lease, or other document ancillary thereto and
bind all of the named Lessees, and Lessor may rely on the same as if all of the
named Lessees had executed such document.
(c)         This Lease may be executed by the Parties in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
44.       Conflict.  Any conflict between the printed provisions of this Lease
and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.
45       Offer.  Preparation of this Lease by either party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party.  This Lease is not intended to be binding until executed and
delivered by all Parties hereto.
46.       Amendments.  This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification.  As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.
47.       Waiver of Jury Trial.   THE PARTIES HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR
ARISING OUT OF THIS AGREEMENT.
48       Arbitration of Disputes.  An Addendum requiring the Arbitration of all
disputes between the Parties and/or Brokers arising out of this Lease
___is ___ is not attached to this Lease.
49.       Americans with Disabilities Act.  Since compliance with the Americans
with Disability Act (ADA) is dependent upon Lessee’s specific use of the
Premises, Lessor makes no warranty or representation as to whether or not the
Premises comply with ADA or any similar legislation.  In the event that Lessee’s
use of the Premises requires modifications or additions to the Premises in order
to be in ADA compliance, Lessee agrees to make any such necessary modifications
and/or additions at Lessee’s expense.
LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO.  THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES,
ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY AIR COMMERCIAL REAL
ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT,
OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT RELATES.  THE
PARTIES ARE URGED TO:
1.        SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS
LEASE.
2.        RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION
OF THE PREMISES.  SAID
INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE OF
HAZARDOUS SUBSTANCES, THE ZONING OF
THE PREMISES, THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING
SYSTEMS, COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY
OF THE PREMISES FOR LESSEE'S INTENDED USE.
WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO
BE REVISED TO COMPLY WITH THE LAWS OF THE STATE IN WHICH THE PREMISES ARE
LOCATED.
The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.
 


Executed at__________________________________
 
Executed at___________________________________________
 On: ________________________________________
 
On:   _________________________________________________
By LESSOR
 
By LESSEE
FR National Life, LLC. a Delaware limited
 
PhotoMedex, Inc., a Nevada corporation                     
liability company                              
 
                                                                     
By:  First Industrial, L.P., a Delaware limited
 
By: /s/ Michael R. Stewart                                       
partnership, its sole member
 
Name Printed:  Michael R. Stewart                            
By:  First Industrial Realty Trust, Inc., a Maryland
 
Title:  Executive Vice President                                

 


PAGE 16 OF 17
 
 
 
 

--------------------------------------------------------------------------------

 


 
 


                                                                                                   
 



 BROKER:    BROKER:
corporation, its sole general partner
   
By:                                                                  
 
By:                                                         
Name Printed: Ryan McClean                                    
 
Name Printed:                                            
Title:  Senior Regional Director                                  
 
Title:                                                       
   
Address:                                                  
By:                                                                  
 
                                                            
Name Printed:                                                     
 
                                                             
Title:                                                                
 
Telephone (   )                                           
Address:  898 N. Sepulveda Blvd., Ste. 750                    
 
Facsimile (   )                                           
El Segundo, CA  90245                                           
 
Email:                                                     
                                                                     
 
Email:                                                     
Telephone (310) 414.5400                                       
 
Federal ID No.                                           
Facsimile: (310) 414.5462                                       
   
Email:  rmclean@firstindustrial.com                             
   
Email:                                                              
   
Federal ID No.                                                    
   

 


 


 


 


 


 


 


 


BROKER:
 
BROKER:
 Cassidy Turley BRE Commercial                               
 
 Cassidy Turley BRE Commercial                               
                                                                     
 
                                                                     
Attn: Jeff Abramson                                               
 
Attn: Jeff Abramson                                               
Title:                                                                
 
Title:                                                                
Address:  1000 Aviara Parkway, Suite 100                     
 
Address:  1000 Aviara Parkway, Suite 100                     
Carlsbad, CA  92010                                              
 
Carlsbad, CA  92010                                              
Telephone (760) 431.4200                                       
 
Telephone (760) 431.4200                                       
Facsimile: (760) 454.3869                                       
 
Facsimile: (760) 454.3869                                       
Email:                                                              
 
Email:                                                              
Federal ID No.                                                    
 
Federal ID No.                                                    
Broker/Agent DRE License #:  CA Lic. 00956805             
 
Broker/Agent DRE License #:  CA Lic. 00956805             
                                                                    
 
                                                                    
                                                                    
 
                                                                    

 


Notice: These forms are often modified to meet changing requirements of law and
Industry needs. Always write or call to make sure you are utilizing the most
current form:  AIR Commercial Real Estate Association, 800 W 6th Street, suite
800, Los Angeles, CA 90017. Telephone No. (213) 637.8777. Fax No: (213)
687-8618.
©'Copyright 1999 By AIR Commercial Real Estate Association.
All rights reserved. No part of these works may be reproduced in any form
without permission In writing.
AirForms\Forms\Abramson\2012\2375CaminoVidaRoble·PhotoMedex-MTLN
 








 
















 


PAGE 17 OF 17

INITIALS

___________
____________
___________
       ______________




 
 

--------------------------------------------------------------------------------

 



 


RIDER


This Rider (“Rider") is a part of and incorporated into that certain Standard
Industrial/Commercial Multi-Tenant Lease-Net (the "Original Lease"; the Original
Lease together with the Rider shall be collectively referred to herein as the
"Lease") dated as of February 22, 2012 by and between FR National Life, LLC, a
Delaware limited liability company (“Lessor”) and PhotoMedex, Inc., a Nevada
corporation (“Lessee").  Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to them in the Original Lease.
 


1.        Conflict   If there is a conflict between the terms of this Rider and
the Original Lease, the terms of this Rider shall control.


2.        Base Rent Lessee shall pay Base Rent to Lessor in monthly
installments, in advance, on the first day of each month and every calendar
month during the Term in the amounts and for the periods set forth below:
 
 

 
Lease Period
 
June 15, 2012 - July 31, 2012
Monthly Base Rent
 
  $2,822.00
   
August 1, 2012 - October 31, 2012
  $0.00
   
November 1, 2012 - September 30, 2013
  $2,822.00
   
October 1, 2013 - September 30, 2014
  $2,907.00
   
October 1, 2014- September 30, 2015
  $2,994.00
 



 
 


 
Rent shall be prorated for the period June 15, 2012 thru June 20, 2012 at the
amount of $1,505.07.  The rental rate shall increase 3% annually.  Additionally,
the base rent shall be abated for three (3) months during the first year of the
lease (“the Abated Rent”).
 


3.        Parking. Notwithstanding anything to the contrary in the Original
Lease, Lessee shall be entitled to use Lessee's Pro-Rata Share of unreserved
parking spaces at the Project on a non-reserved basis at no additional cost for
the entire Term (as may be extended).  Lessee's Pro­ Rata Share of unreserved
parking spaces is estimated to be approximately three (3) spaces per 1,000
rentable square feet of space leased (based on the ration of the square footage
of the Premises to the square footage of the Project.
 


4.        Signage.  Lessee shall not affix any sign of any size or character to
any portion of the Premises, without prior written approval of Lessor, which
approval shall not be unreasonably withheld or delayed.  Lessee shall remove all
signs of Lessee upon the expiration or earlier termination of the Lease and
immediately repair any damage to all Premises caused by, or resulting from, such
removal.  Failure of the Lessee to remove all signs upon the expiration or
earlier termination of the Lease or the earlier termination of Lessee’s right to
occupy the Premises shall entitle Lessor to remove such signs at the expense of
Lessee.  Notwithstanding the foregoing and subject to Lessor's prior written
approval, and all local ordinances and the Applicable Requirements, including
but not limited to all Covenants, Conditions and Restrictions and Applicable
City of Carlsbad codes and regulations.  Lessee shall have the right to install
signage on the monument sign at the Premises and obtain all permits in
connection therewith at Lessee's sole cost and expense.  Lessee shall pay for
all costs relating to the design, fabrication, installation, permitting,
maintaining, and removal of said signage. All signage permitted hereby shall
conform to standards of design motif, and décor from time to time established by
Lessor for the Project and shall be insured and maintained at all time by
Lessee, at its sole cost and expense, in good condition, operating order and
repair.  If any damage is done to Lessee's sign(s). Lessee shall commence to
repair same within thirty (30) days after such damage occurs, and upon Lessee's
failure to commence the repair work within said thirty (30) day period and to
diligently prosecute the same to completion, Lessor may, in Lessor's sole
discretion, elect to repair such damage and Lessee shall pay Lessor, as
additional Rent upon demand, Lessor's costs and expensed in connection
therewith.
 





 
 

--------------------------------------------------------------------------------

 



 


5.        Expense.  Lessee shall be responsible for paying all taxes, insurance
and maintenance expenses (NNN) during the initial term of the Lease and any
extensions thereof. Lessee shall also be responsible for their own trash removal
and utilities over the initial Term of the Lease and any extensions thereof.
 


6.        Lessee Access.  Lessee shall have access to the Building, the
Premises, and all designated parking areas 24 hours per day, 7 days per week.
 


7.        Counterparts.  This Rider may be executed in two (2) or more
counterparts, each of which shall be considered an original and all of which,
when taken together, shall constitute one (1) instrument.  A facsimile or
electronic counterpart of this Rider shall be deemed an original for all
relevant purposes.
 


IN WITNESS WHEREOF, the parties have executed this Rider as of the date of the
Original Lease.
 
 
 

     
LESSOR:
 
LESSEE:
                     
FR National Life, LLC. a
 
PhotoMedex, Inc., a Nevada corporation                     
       
Delaware limited liability company                              
 
                                                                     
                     
By:  First Industrial, L.P., a Delaware
           
 limited partnership, its sole member
                         
By:  First Industrial Realty Trust, Inc
           
   a Maryland corporation, its sole
           
   General Partner
                                       
By:     /s/Ryan McClean                                           
 
By:    /s/ Michael R. Stewart                                    
       
         Ryan McClean
           
         Senior Regional Director
                         
Date:       3/21/12                                                         
 
Date:   March 16, 2012                           
               

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 




 
                   AMENDED AND RESTATED
FIRST AMENDMENT TO STANDARD INDUSTRIAL / COMMERCIAL
MULTI -TENANT LEASE-NET
 





 
This First Amendment to Standard Industrial/Commercial Multi -Tenant Lease-Net
(the "Amendment" is made as of this 22nd Day of February, 2012, by and between
FR National Life, LLC, a Delaware limited liability company ("Lessor") and
PhotoMedex, Inc., a Nevada corporation ("Lessee").
 

 
RECITALS
 


A.           WHEREAS, Landlord and Tenant entered into that certain Standard
Industrial/Commercial Multi -Tenant Lease-Net dated March 17, 2005 for the space
commonly known as 2375 Camino Vida Roble, Suite B, Carlsbad CA 92011, comprising
approximately 8,000 SF.
 


B.           WHEREAS, Lessor and Lessee desire to amend certain terms of the
Lease in accordance with the terms and conditions set forth below.
 


NOW, THEREFORE, in consideration of the foregoing and the terms and provisions
of this Amendment, Lessor and Lessee agree as follows:
 


1.  
Defined Terms. All terms used in this Amendment but not otherwise defined in
this Amendment shall have the same meanings respectively ascribed to them in the
Lease. The Lease, as modified by this Amendment, is referred to as the "Lease".

 
 
2.  
Term. The term of the lease shall be extended by a period of three (3) years
from the current lease expiration date of June 14, 2012 and terminate on
September 30, 2015.

 
 
3.  
Rental Rate. The rental rate will commence June 15, 2012, at the monthly rate of
$6,800.

 
Rent shall be prorated for the period June 15, 2012 thru June 30, 2012 at the
amount of $3,626.67. The rental rate shall increase 3% annually.  Additionally,
in consideration for the lease renewal, the base rent shall be abated for three
(3) months during the first year of the extension ("the Abated Rent").
 






Lease Period
 
June 15, 2012-July 31, 2012
Monthly Base Rent
 
$6,800.00
 
August 1, 2012- October 31, 2012
 
$0.00
 
November 1, 2012- September 30, 2013
 
$6,800.00
 
October 1, 2013- September 30, 2014
 
$7,004.00
 
October 1, 2014- September 30, 2015
 
$7,214.00

 








 
 
Page 1 of 3

 
 

--------------------------------------------------------------------------------

 



 
 
 
4.
Tenant Improvements. Landlord shall provide a Tenant Improvement Allowance of
$22,000 for the cost of Tenant Improvement Construction ("Tenant Improvement
Allowance") for building improvements and all related fees and expenses.  In no
event, shall the Landlord be responsible for any costs incurred that are up and
beyond the Tenant Improvement Allowance.  The Tenant Improvement Allowance must
be used by December 31, 2012.

 
 
 
5.
Security Deposit. Tenant shall not have to personally guarantee the lease.

 
 
 
6.
Signage. At no fee or profit for Landlord, Tenant shall be allowed to install
signage adjacent to Tenant's main suite entrance and building top signage at
Tenant's sole expense. The costs associated with the purchase, installation,
maintenance and eventual removal of such signage shall be borne by Tenant.  All
signage shall conform to all zoning and CC&R's, and Landlord shall have
reasonable review and approval rights of Tenant's signage.

 
 
 
7.
Conflict. In the event there is conflict or inconsistency between the terms and
conditions of this Amendment and the terms and conditions of the Lease, the
terms and conditions of this Amendment shall control.  Except as otherwise
expressly amended hereby, the Lease shall remain in full force and effect
according to its terms.

 
 
 
8.
Counterparts: Facsimile. This Amendment may be executed in two (2) or more
counterparts, each of which shall be considered an original and all of which,
when taken together, shall constitute one (1) instrument.  A facsimile
counterpart of this Amendment shall be deemed an original for all relevant
purposes.

 
 
 
9.
Change of Control. Section 12.l(b) and (c) shall to apply to Lessee, inasmuch it
is a publicly traded company.

 
 
    IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment as of the
dale first written above.
 


SIGNATURE PAGE TO FOLLOW






































 


 
Page 2 of 3

 
 

--------------------------------------------------------------------------------

 



 


 


 
LESSOR:
 




FR National Life, LLC. a Delaware limited liability company
 




 
By:
By: First Industrial, L.P., a Delaware limited partnership, its sole member

 




 
By:
By: First Realty Trust, Inc., a Maryland corporation, its sole general partner

 








       By:                                                       
 


Its:  Senior Regional Director            


Date: 4/17/12                     


 


LESSEE:
 




PhotoMedex, Inc, a Nevada corporation


By:  /s/ Jeff Levatter                    


Its: CTO & General Manager            


Date:    4/17/12                                   






 






 


 
 


Page 3of 3
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------